Exhibit 10.1
REAL ESTATE PURCHASE AND SALE AGREEMENT WITH
ESCROW INSTRUCTIONS
Dated as of
February 16, 2011
By and Between
Arbor Pointe, L.P., an Ohio limited partnership,
As Seller
and
Steadfast Asset Holdings, Inc., a California corporation,
As Purchaser
regarding
Arbor Pointe Apartments

 



--------------------------------------------------------------------------------



 



REAL ESTATE PURCHASE AND SALE AGREEMENT WITH
ESCROW INSTRUCTIONS
     THIS REAL ESTATE PURCHASE AND SALE AGREEMENT WITH ESCROW INSTRUCTIONS
(“Agreement”) is dated as of February 16, 2011, and is entered into by and
between Arbor Pointe, L.P., an Ohio limited partnership (“Seller”), and
Steadfast Asset Holdings, Inc., a California corporation (“Purchaser”). As used
herein the term “Buyer” shall mean Purchaser or its Permitted Assign (as defined
in this Agreement).
RECITALS
     WHEREAS, Seller is the owner of the land and improvements, including an
apartment complex commonly known as Arbor Pointe Apartments, as further
described on Exhibit “A” attached hereto.
     WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, the Property (as defined in this Agreement), subject to the terms and
conditions of this Agreement and the exhibits attached hereto.
AGREEMENT
     NOW, THEREFORE, in consideration of the covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Definitions. When used in this Agreement and the exhibits attached
hereto, the following terms shall have the following meanings unless otherwise
specifically defined. The singular shall include the plural and the masculine
gender shall include the feminine and the neuter unless otherwise required by
the context.
     “Additional Deposit” shall have the meaning set forth in Paragraph 4 of
this Agreement.
     “Additional Title Policy Charge” shall have the meaning set forth in
Paragraph 11 of this Agreement.
     “Anti-Terrorism Laws” shall mean any laws related to terrorism or money
laundering, including Executive Order 13224 and the USA Patriot Act, and any
regulations promulgated under either of them.
     “Broker” shall mean Marcus & Millichap, National Tax Credit Property
Advisors.
     “Buyer’s Title Notice” shall have the meaning set forth in Paragraph 8(a)
of this Agreement.
     “Cash Equivalent” shall mean a wire transfer of funds or other good and
immediately available funds.

1



--------------------------------------------------------------------------------



 



     “Closing” shall have the meaning set forth in Paragraph 18 of this
Agreement.
     “Closing Date” shall mean the date of the Closing.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Contingency Expiration Date” shall mean the date which is thirty (30) days
after the date of this Agreement, or such earlier date as may be specified by
Buyer by delivering written notice thereof to Seller and Escrow Agent.
     “County” shall mean the County in which the Real Property is located.
     “Deposit” shall mean, to the extent deposited with Escrow Agent, the
Initial Deposit and the Additional Deposit.
     “Endorsements” shall have the meaning set forth in Paragraph 11 of this
Agreement.
     “Escrow Agent” shall mean Chicago Title Insurance Company.
     “Extended Coverage Title Policy” shall have the meaning set forth in
Paragraph 11 of this Agreement.
     “Funds” shall mean all escrows, reserves, funds, letters of credit, bonds,
security deposits or other funds deposited by Seller with respect to the
Property, including, without limitation, (a) any utility deposits and (b) any
such funds deposited with respect to any existing mortgage on the Property.
     “General Assignment” shall mean a General Assignment and Bill of Sale in
the form of Exhibit “E” attached hereto.
     “Hazardous Materials” shall have the meaning set forth in Paragraph 17(d)
of this Agreement.
     “Housing Authority” shall mean the Kentucky Housing Corporation, the
relevant tax credit allocation agency and any other federal, state or local
agency with jurisdiction or other rights or authority over the Property or the
Tax Credits related thereto.
     “Improvements” shall mean the apartment complex and all other buildings,
structures and improvements located upon the Real Property.
     “Initial Deposit” shall have the meaning set forth in Paragraph 4 of this
Agreement.
     “Intangibles” shall mean, to the extent assignable by and in the possession
or control of Seller: (i) any and all permits, licenses, certificates of
occupancy and the like relating to the Property; (ii) any and all bonds,
warranties, and guaranties relating to the Property; (iii) any and

2



--------------------------------------------------------------------------------



 



all third party site plans, surveys, environment, soil and substrata studies or
assessments, plans and specifications, engineering plans and drawings,
landscaping plans or other plans, diagrams or studies of any kind relating to
the Property; (iv) books and records relating to the Tenants; (v) the name
“Arbor Pointe Apartments”; (vi) the telephone numbers, fax numbers and email
addresses for the Property; and (vii) any and all goodwill or other intangible
property directly relating to the Property.
     “Lease Assignment” shall mean an Assignment and Assumption of Leases in the
form of Exhibit “D” attached hereto.
     “Limited Partner Consent” shall mean the prior written consent of SHF.
     “Non-Delinquent Rents” shall mean rents that are equal to or less than
thirty (30) days past due as of the Closing Date.
     “Opening of Escrow” shall mean the date both (i) a fully executed copy of
this Agreement and (ii) the Initial Deposit have been delivered to Escrow Agent.
     “Outside Closing Date” shall have the meaning set forth in Paragraph 18 of
this Agreement.
     “Permitted Assign” shall mean any subsidiary or affiliate of Purchaser in
which Purchaser directly or indirectly is under common control with the managing
member or general partner of such subsidiary or affiliate assignee and in which
Purchaser directly or indirectly is under common with the individual or entity
that controls the day-to-day management of the Property, or, with the prior
written consent of Seller, any other person or entity.
     “Permitted Exceptions” shall mean (i) all items and matters identified as a
“Permitted Exception” in Paragraph 8(a) of this Agreement, (ii) the Tenant
Leases, and (iii) all items and matters which would be shown on an ALTA survey.
     “Personal Property” shall mean the mechanical systems, fixtures, furniture,
appliances, tools, supplies, inventories, furnishings, equipment and other items
of tangible personal property placed or installed on or about the Real Property
or the Improvements and which are owned by Seller and used as a part of or in
connection with the Property, including, without limitation, all heating,
ventilation and air conditioning compressors, engines, systems and equipment;
any and all elevators, electrical fixtures, systems and equipment; all plumbing
fixtures, systems and equipment; and all keys. Personal Property shall exclude
personal property that is owned by the Tenants, former tenants or the management
company, or which is leased pursuant to a Service Contract or Permitted
Exception.
     “Prior Noncompliance” shall have the meaning set forth in Paragraph 23(f)
of this Agreement.
     “Prohibited Person” shall mean (i) a person or entity subject to the
provisions of Executive Order 13224; (ii) a person or entity owned or controlled
by, or acting for or on behalf

3



--------------------------------------------------------------------------------



 



of, an entity subject to the provisions of Executive Order 13224; (iii) a person
or entity with whom Seller or Buyer (as applicable) is prohibited from dealing
by any of the Anti-Terrorism Laws; (iv) a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department’s Office of Foreign Assets Control; or
(v) a person or entity that is affiliated with a person or entity described in
clauses (i) through (iv) of this definition, if an entity existing in the United
States is prohibited from doing business with such affiliated person or entity.
     “Property” shall mean Seller’s right, title and interest in the Real
Property, the Improvements, the Personal Property, and, to the extent
assignable, the Intangibles, the Tenant Leases and those Service Contracts being
assigned to and assumed by Buyer pursuant to this Agreement.
     “Property Files” shall have the meaning set forth in Paragraph 8(b) of this
Agreement.
     “Purchase Price” shall mean the monetary consideration specified in
Paragraph 3 of this Agreement.
     “Real Property” shall mean the certain real estate, located in the County
and State, and further described on Exhibit “A” attached hereto.
     “Regulatory Agreements” shall have the meaning set forth in Paragraph 23(a)
of this Agreement.
     “Rejected Exceptions” shall have the meaning set forth in Paragraph 8(a) of
this Agreement.
     “Representatives” shall mean, with respect to any person or entity, the
direct and indirect directors, principals, officers, partners, members,
shareholders, agents, contractors, employees, lawyers, accountants, advisors,
consultants, and other representatives of such person or entity, and its
prospective lenders and investors.
     “Required Consents” shall mean the timely notice to, and/or the written
consent or approval of, each governmental or regulatory body (including the
Housing Authority), in each case pursuant to the requirements applicable thereto
and in each case to the extent required for the consummation of the transactions
contemplated by this Agreement and the exhibits attached hereto.
     “Seller’s Title Notice” shall have the meaning set forth in Paragraph 8(a)
of this Agreement.
     “Service Contracts” shall mean all service, equipment, supply, management,
maintenance, utility, listing and other operating contracts relating to the
Property.
     “SHF” shall mean SunAmerica Housing Fund 103, a California limited
partnership, a limited partner of Seller.

4



--------------------------------------------------------------------------------



 



     “Special Warranty Deed” shall mean a deed in the form of Exhibit “B”
attached hereto.
     “State” shall mean the State in which the Real Property is located.
     “Survey” shall mean the new or updated survey, if any, of the Real Property
and Improvements obtained by Buyer.
     “Tax Credit Laws” shall have the meaning set forth in Paragraph 23(a) of
this Agreement.
     “Tax Credits” shall have the meaning set forth in Paragraph 23(a) of this
Agreement.
     “Tenant Deposits” shall mean the deposits, if any, made by Tenants
(including any interest accrued and unpaid thereon for the benefit of Tenants)
less the amount such deposits have been charged, offset or otherwise reduced by
Seller under the Tenant Leases or under applicable law.
     “Tenant Leases” shall mean the agreements affecting the Property pursuant
to which Tenants are leasing, renting and/or occupying space within the
Improvements.
     “Tenant Notice Letter” shall mean a Tenant Notice Letter in the form of
Exhibit “F” attached hereto.
     “Tenants” shall mean the tenants of the Real Property and Improvements as
of the Closing.
     “Threshold Amount” shall mean an amount equal to the product of (a) ten
percent (10%) times (b) the Purchase Price.
     “Title Commitment” shall have the meaning set forth in Paragraph 8(a) of
this Agreement.
     “Title Company” shall mean Chicago Title Insurance Company.
     “Title Policy” shall have the meaning set forth in Paragraph 9(a)(ii) of
this Agreement.
     “Title Requirements” shall mean those requirements set forth in the Title
Commitment which are to be performed or otherwise satisfied as a condition to
the issuance of the Title Policy by the Title Company.
     2. Purchase and Sale. Seller hereby agrees to assign, sell and convey the
Property to Buyer, and Buyer hereby agrees to purchase, accept and acquire the
Property from Seller, subject to the terms and provisions of this Agreement and
the exhibits attached hereto.

5



--------------------------------------------------------------------------------



 



     3. Price. The total Purchase Price to be paid by Buyer to Seller for the
Property shall be the sum of Six Million Five Hundred Thousand Dollars
($6,500,000.00), subject to adjustments, credits and prorations as set forth in
this Agreement.
     4. Payment of Purchase Price. The Purchase Price shall be payable as
follows:
          (a) Initial Deposit. Within two (2) business days after execution and
delivery of this Agreement by all parties hereto, Buyer shall deposit with
Escrow Agent cash or Cash Equivalent in the amount of One Hundred Thousand
Dollars ($100,000.00) (“Initial Deposit”).
          (b) Additional Deposit. Unless this Agreement is sooner terminated by
either Buyer or Seller in accordance with the terms of this Agreement, upon the
Contingency Expiration Date, Buyer shall deposit with Escrow Agent cash or Cash
Equivalent in the additional amount of One Hundred Thousand Dollars
($100,000.00) (“Additional Deposit”).
          (c) Cash Balance. On or before the Closing Date, Buyer shall deposit
with Escrow Agent additional cash or Cash Equivalent equal to the sum of (i) the
amount of the Purchase Price minus (ii) the amount of the Deposit plus (iii) the
amount of Buyer’s share of expenses plus (or minus) (iv) the amount of
adjustments, credits and prorations due from (or owed to) Buyer in accordance
with Paragraph 13 of this Agreement.
          (d) Interest. While held by the Escrow Agent, upon the request and at
the direction of Buyer, the Deposit shall be placed in an interest-bearing
account and all interest so earned in connection with the Deposit shall be
deemed a part of the Deposit.
          (e) Deposit Refundability. The Initial Deposit shall remain refundable
to Buyer if this Agreement is terminated in accordance with the provisions of
this Agreement on or before the Contingency Expiration Date. After the
Contingency Expiration Date, the entire Deposit shall be nonrefundable, unless
(i) Buyer is not in default hereunder and (ii) this Agreement is terminated in
accordance with the provisions of Paragraph 20(a) of this Agreement or if Buyer
is expressly entitled to a refund of the Deposit pursuant to Paragraph 9(c) or
any other provision of this Agreement. The Deposit shall be credited to Buyer
and applied toward payment of the Purchase Price upon the Closing.
     5. Special Warranty Deed. At the Closing, Seller shall convey the Real
Property and Improvements to Buyer by the Special Warranty Deed and the other
documents to be delivered under this Agreement.
     6. Delivery of Agreement; Failure of the Opening of Escrow. A fully
executed copy of this Agreement shall be delivered to the Escrow Agent by
Seller, and this Agreement shall, thereupon, constitute escrow instructions. If
the Opening of Escrow has not occurred within seven (7) days after the date of
this Agreement, this Agreement shall be null and void ab initio and of no
further force and effect.
     7. Operation of Property Through Closing. From the Opening of Escrow until
the Closing (or earlier termination of this Agreement):

6



--------------------------------------------------------------------------------



 



          (a) Except as otherwise provided in this Paragraph 7, Seller shall
manage and operate the Property in accordance with Seller’s current business
practices. Subject to comparable coverage for renewal policies being available
at commercially reasonable rates, Seller shall maintain in full force and effect
insurance coverage comparable to its current insurance policies with respect to
the Property.
          (b) Without the prior written consent of Buyer, Seller shall not sell,
mortgage, pledge, hypothecate or otherwise transfer or dispose of all or any
part of the Property or any interest therein, except in the ordinary course of
business or except for such mortgages, pledges or hypothecations as shall be
released at or prior to Closing. Notwithstanding the foregoing, Seller may
replace depreciated Personal Property and may otherwise deal with Tenant Leases
in a commercially reasonable manner.
          (c) Except as otherwise provided herein, without the prior written
consent of Buyer, which consent shall not be unreasonably withheld, conditioned
or delayed, Seller shall not terminate (except for those Service Contracts which
Seller and Buyer have agreed in writing to terminate), modify, extend, amend or
renew any Service Contract or enter into any new Service Contract, except in
each case as may be reasonably necessary to protect the health or safety of
individuals or the preservation of the Property or otherwise in accordance with
Seller’s current business practices. All new Service Contracts must be
terminable, without penalty, on not more than thirty (30) days’ notice.
          (d) From time to time Seller and Seller’s agents may (in their sole
discretion or as otherwise required under this Agreement) sign certifications,
notices or other documents or take other action in connection with Buyer’s
financing, approval by the Housing Authority, or otherwise in connection with
the transactions contemplated by this Agreement. Except with respect to Seller’s
representations and warranties expressly set forth in this Agreement, Buyer
hereby agrees to indemnify, defend and hold harmless Seller and its direct and
indirect partners, principals and agents from and against any and all claims,
demands, losses, liabilities and expenses, including attorneys’ and accountants’
fees, asserted against or incurred by Seller or its direct and indirect
partners, principals, and agents in connection with such certifications,
notices, or other documents or actions, except to the extent such claims,
demands, losses and liabilities are caused by Seller’s or Seller’s agents’
intentional misconduct. The indemnity set forth in this Paragraph 7(d) shall
survive any termination of this Agreement and shall survive Closing and the
delivery of the Special Warranty Deed at Closing.
     8. Title; Property Files and Buyer’s Inspection Rights.
          (a) Title.
               (i) Commitment. Within five (5) business days after the Opening
of Escrow, the Title Company shall issue and deliver to Buyer a commitment to
insure the Real Property to be conveyed hereunder (“Title Commitment”, as
further defined in Paragraph 8(a)(vi) of this Agreement). Title Company shall
provide Buyer with copies of all recorded documents shown as exceptions to title
on the Title Commitment (the “Exception Documents”).

7



--------------------------------------------------------------------------------



 



               (ii) Title Notices. Within five (5) business days following the
receipt by Buyer of the Title Commitment and the Exception Documents, Buyer
shall notify Seller in writing (the “Buyer’s Title Notice”) as to which items,
if any, disclosed in the Title Commitment are not acceptable to Buyer. Within
five (5) business days following Seller’s receipt of Buyer’s Title Notice,
Seller (with Limited Partner Consent) shall notify Buyer (“Seller’s Title
Notice”) that, with respect to each matter objected to in Buyer’s Title Notice:
(A) it shall take such actions as may be reasonably necessary to eliminate such
matter as an exception in the Title Commitment; or (B) it shall not take any or
all of the actions identified in Buyer’s Title Notice with respect to such
matter. Except to the extent Seller’s Title Notice expressly states that Seller
will take an action with respect to a matter identified in Buyer’s Title Notice
(or if Seller fails to deliver Seller’s Title Notice within such five
(5) business day period), then Seller shall be deemed to have elected clause
(B) of this Paragraph 8(a)(ii).
               (iii) Rejected Exception. As used in this Paragraph 8(a), the
term “Rejected Exception” means a matter which is both: (x) expressly objected
to in Buyer’s Title Notice (to the extent of such objection); and (y) expressly
agreed to be eliminated in Seller’s Title Notice (to the extent of such
agreement).
               (iv) Title Contingency. In the event Buyer fails to timely
deliver Buyer’s Title Notice, then Buyer shall be deemed to have waived all
title objections to matters shown in the Title Commitment. If Buyer has timely
delivered Buyer’s Title Notice and Seller elects (or is deemed to have elected)
to proceed (in whole or in part) in accordance with clause (B) of Paragraph
8(a)(ii) of this Agreement, then Buyer shall have until the Contingency
Expiration Date to terminate this Agreement by delivering written notice thereof
to Seller and Escrow Agent, in which case the provisions of Paragraph 9(c) of
this Agreement shall govern. If Buyer shall fail to provide Seller and Escrow
Agent with written notice of termination on or before the Contingency Expiration
Date, then Buyer shall be deemed to have waived all of its title objections
(except with respect to the Rejected Exceptions).
               (v) Title Policy. Each item and matter revealed by the Title
Commitment (other than the Rejected Exceptions) shall be a “Permitted Exception”
under this Agreement. At Closing, the Title Policy (as further defined in
Paragraph 9(a)(ii) of this Agreement) shall be as described in the Title
Commitment (but free of each Rejected Exception), subject to the provisions of
this Paragraph 8(a). Buyer shall use commercially reasonable efforts to satisfy
or eliminate, on or before the Closing Date, those Title Requirements to be
performed or otherwise satisfied by Buyer. Seller shall use commercially
reasonable efforts to satisfy or eliminate, on or before the Closing Date, those
Title Requirements to be performed or otherwise satisfied by Seller.
Notwithstanding anything to the contrary in this Agreement, (x) Seller shall not
be required to expend any funds in connection with the Title Policy except
(i) as expressly set forth in Seller’s Title Notice, and (ii) in an amount not
to exceed $50,000 in the aggregate to satisfy or eliminate the other Title
Requirements to be performed or otherwise satisfied by Seller and other items
and matters not revealed by the Title Commitment; (y) Seller shall have no
obligation to execute, perform, satisfy, incur, make or otherwise undertake any
affidavit, indemnity, disclosure, certificate, or other document, action,
expense or liability requested or required by the Title Company in connection
with the Title Policy (including, without limitation,

8



--------------------------------------------------------------------------------



 



such requirements as may be set forth in the Title Commitment); and (z) Seller
may satisfy the Rejected Exceptions, the Title Requirements to be performed or
otherwise satisfied by Seller, and any other items and matters not revealed by
the Title Commitment in any manner that will result in the Title Company issuing
the Title Policy (e.g. by providing a surety bond or other collateral acceptable
to the Title Company). Except as expressly required under the foregoing
sentence, or as expressly set forth in Seller’s Title Notice, (A) Seller shall
have no obligation to incur any expense or liability to satisfy or eliminate any
Rejected Exception, Title Requirement or other item or matter not revealed by
the Title Commitment, (B) no failure by Seller to satisfy or eliminate any
Rejected Exception, Title Requirement or other item or matter not revealed by
the Title Commitment shall constitute a breach of or default under this
Agreement by Seller and Seller shall not have any liability for damages and
Buyer shall have no recourse to equitable relief based on any such failure, and
(C) if Seller fails to eliminate or satisfy, on or before the Closing Date, any
Rejected Exception, Title Requirement or other item or matter not revealed by
the Title Commitment, then Buyer shall have the sole option of either:
(x) terminating this Agreement for failure to satisfy a Buyer closing condition
under Paragraph 9(a) of this Agreement by delivering written notice thereof to
Seller and Escrow Agent prior to Closing, in which case the Deposit shall be
returned to Buyer and the other provisions of Paragraph 9(c) of this Agreement
shall govern; or (y) proceeding to Closing, subject to the provisions set forth
herein. In the event that (I) Buyer elects to terminate this Agreement pursuant
to clause (x) of this Paragraph 8(a)(v) due to Seller’s failure to eliminate or
satisfy a Rejected Exception as expressly set forth in Seller’s Title Notice and
(II) Buyer is not in default under this Agreement, then and only then Seller
shall reimburse Buyer for Buyer’s reasonable and actual out-of-pocket costs
(documented by paid invoices to third parties) incurred with respect to this
agreement, the transaction described herein and the due diligence performed in
connection herewith, not to exceed $150,000.00 in the aggregate. Upon Closing,
Buyer shall be deemed to have waived all objections to the items and matters
reflected on the Title Policy and each such item and matter shall thereafter be
a “Permitted Exception” under this Agreement.
               (vi) Supplemental Title Commitment. In the event the Title
Company issues one or more supplemental Title Commitments, the “Title
Commitment” shall be deemed amended to incorporate the changes reflected in such
supplemental Title Commitments. Notwithstanding the foregoing, Buyer shall have
three (3) business days following receipt by Buyer of a supplemental Title
Commitment to deliver a supplemental Buyer’s Title Notice with respect to any
new item not shown on either the Title Commitment or any existing survey
delivered to Buyer as part of the Property Files. Within two (2) business days
following Seller’s receipt of the supplemental Buyer’s Title Notice, Seller
(with Limited Partner Consent) shall provide Buyer with a supplemental Seller’s
Title Notice. If Buyer has timely delivered a supplemental Buyer’s Title Notice
and Seller elects (or is deemed to have elected) to proceed (in whole or in
part) in accordance with clause (B) of Paragraph 8(a)(ii) of this Agreement,
then Buyer shall have until the earlier of (a) the Closing Date and (b) 10 days
following receipt by Buyer of a supplemental Title Commitment to terminate this
Agreement by delivering written notice thereof to Seller and Escrow Agent, in
which case the Deposit shall be returned to Buyer and the other provisions of
Paragraph 9(c) of this Agreement shall govern. If Buyer shall fail to provide
Seller and Escrow Agent with written notice of termination on or before such
date, then Buyer shall be deemed to have waived all of its objections to the
items appearing in such supplemental Title Commitment (except with respect to
the Rejected Exceptions). Except as

9



--------------------------------------------------------------------------------



 



expressly modified herein, the provisions of Paragraph 8(a) of this Agreement,
including, without limitation, the timing and effect of any notices to be
delivered and the effect of any failure to deliver same, shall govern with
respect to any such additional Buyer’s Title Notice.
               (vii) Survey Matters. Buyer shall have until the date Buyer’s
Title Notice is due under Paragraph 8(a)(ii) of this Agreement to review and
approve or disapprove of any survey of the Property delivered by Seller to Buyer
as part of the Property Files, and any such objections shall be treated in the
same manner as objections to matters shown on the Title Commitment as set forth
in Paragraph 8(a)(ii)-(v) of this Agreement. With regard to the Survey obtained
by Buyer in accordance with the provisions of Paragraph 11 of this Agreement,
Buyer shall have until the earlier of (A) five (5) business days after its
receipt of the Survey or (B) the Contingency Expiration Date to deliver an
additional Buyer’s Title Notice with respect to any new item not shown on either
the Title Commitment or any existing survey delivered to Buyer as part of the
Property Files. The provisions of Paragraph 8(a) of this Agreement, including,
without limitation, the timing and effect of any notices to be delivered and the
effect of any failure to deliver same, shall govern with respect to any such
additional Buyer’s Title Notice.
          (b) Documents and Materials To Be Made Available to Buyer. Within five
(5) business days after the Opening of Escrow, Seller will make available to
Buyer the Property Files (as defined in this Paragraph 8(b)) of Seller. To the
extent Seller currently possesses or controls the same, the “Property Files” are
defined as the items set forth on Exhibit “I” attached hereto; provided,
however, Seller shall not be obligated to update, prepare, or cause to be
prepared any of the above-referenced items which may or may not be contained in
the Property Files. Property Files shall not include any appraisals or other
indications of the market value of the Property. Buyer understands and
acknowledges that neither Seller nor any of Seller’s Representatives makes
and/or has made any representation or warranty to Buyer as to the accuracy or
completeness of the Property Files and that neither Seller nor any of Seller’s
Representatives has made or will make any attempt to verify the data contained
therein. Buyer agrees that Seller shall not have any liability to Buyer as a
result of Buyer’s use of the Property Files.
          (c) Buyer’s Inspection Rights. From the Opening of Escrow and until
the Closing or earlier termination of this Agreement, Buyer shall be provided
with access to the Property and shall be permitted to inspect and examine the
Property upon reasonable advance notice to Seller, subject in all cases to the
provisions of this Paragraph 8(c) of this Agreement and the indemnification
provisions described in Paragraph 8(d) of this Agreement. Subject to the rights
of the tenants, Buyer and its Representatives shall have the right to conduct
one or more “walk throughs” of the Property. It is understood and agreed that
Buyer shall be responsible to perform such inspections and other examinations of
the Property as Buyer deems necessary or desirable (including, without
limitation, any tests, studies, investigations, inspections and other
examinations of physical and environmental conditions of the Property);
provided, however, that as a condition precedent to exercising such rights,
Buyer shall deliver to Seller a Certificate of Insurance evidencing commercial
general liability coverage of not less than $1,000,000 combined limits, worker’s
compensation insurance at statutory limits, and employer’s liability coverage of
not less than $1,000,000. Buyer’s commercial liability insurance shall name
Seller as an additional insured with respect to the Property, including, without
limitation, in connection

10



--------------------------------------------------------------------------------



 



with Buyer’s access to the Property and its tests, studies, investigations,
inspections and other examinations of physical and environmental conditions of
the Property. All tests, studies, investigations, inspections and other
examinations by Buyer of the Property shall be conducted in a non-invasive
manner. Buyer shall restore the Property to its original condition promptly
after completing each such test, study, investigation, inspection and other
examination. Buyer’s foregoing agreement shall survive any termination of this
Agreement and shall survive Closing and the delivery of the Special Warranty
Deed at Closing.
          (d) Buyer’s Termination Right; Indemnity. Buyer may terminate this
Agreement by delivering written notice thereof to Seller and Escrow Agent on or
before the Contingency Expiration Date, in which event the provisions of
Paragraph 9(c) of this Agreement shall govern. If Buyer shall fail to provide
Seller and Escrow Agent with written notice of termination on or before the
Contingency Expiration Date, then Buyer shall be deemed to have affirmatively
and expressly approved and accepted the Property Files, the Property and all
conditions, elements and matters pertinent thereto including, without
limitation, soil conditions, zoning, drainage, flood control, water, sewage,
electricity, gas and other utility connections, economic feasibility,
construction suitability, submittals, the parcel map (and any conditions
thereto), any survey or any other matter which was or could have been inspected
or examined by Buyer, and Buyer and Seller shall proceed to Closing, subject to
the provisions set forth herein. On or before the Contingency Expiration Date,
the parties may agree on other Service Contracts to be terminated by Seller on
or before Closing. Seller shall terminate only those Service Contracts which the
parties agree shall be terminated and Buyer shall assume, from and after the
Closing Date, the obligations arising or accruing under all of the other Service
Contracts. In the event of termination of this Agreement and within a reasonable
period of time after Seller requests such information, Buyer shall deliver to
Seller copies of all third-party reports, plans, studies, applications or any
other matters obtained by or prepared for Buyer in connection with Buyer’s
review of the Property and which relate to the physical condition of the
Property, including, without limitation, any engineering and environmental
reports completed and/or obtained by Buyer in connection with Buyer’s review of
the Property. IN ALL EVENTS, BUYER SHALL INDEMNIFY, DEFEND, EXONERATE, HOLD
HARMLESS AND SAVE SELLER AND ITS REPRESENTATIVES FREE FROM AND AGAINST: (i) ANY
AND ALL LOSSES, COSTS, DAMAGES, EXPENSES, LIENS, LIABILITIES, AND CLAIMS IN ANY
WAY ARISING OUT OF, OCCASIONED BY OR IN CONNECTION WITH THE ACCESS, INSPECTIONS
AND OTHER EXAMINATIONS CONDUCTED BY BUYER OR ITS REPRESENTATIVES ON, TO OR WITH
RESPECT TO THE PROPERTY (“ACCESS”), WHETHER SUCH ACCESS OCCURRED BEFORE OR AFTER
THE DATE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS BY A THIRD
PARTY ARISING FROM ANY ACT OR FAILURE TO ACT AUTHORIZED BY BUYER OR ITS
REPRESENTATIVES, BUT EXCLUDING ANY PREEXISTING CONDITIONS (EXCEPT TO THE EXTENT
EXACERBATED BY THE ACTIVITIES OF BUYER AND/OR ITS REPRESENTATIVES) AND EXCLUDING
ANY LOSSES ARISING OUT OF THE DISCOVERY OR DISCLOSURE OF THE PROPERTY’S
CONDITION; (ii) ANY DAMAGE OR INJURY TO PERSON OR PROPERTY CAUSED BY BUYER
AND/OR ITS REPRESENTATIVES; AND (iii) ALL COSTS AND EXPENSES, INCLUDING
ATTORNEY’S FEES, INCURRED BY SELLER AS A RESULT OF THE FOREGOING. WITHOUT
LIMITING THE FOREGOING, BUYER SHALL, AND SHALL CAUSE ITS

11



--------------------------------------------------------------------------------



 



REPRESENTATIVES TO, KEEP THE PROPERTY FREE AND CLEAR OF ANY MECHANICS’ LIENS OR
MATERIALMEN’S LIENS BEING CLAIMED BY, THROUGH OR UNDER BUYER AND/OR ITS
REPRESENTATIVES AND RELATED TO ANY SUCH ACCESS PRIOR TO THE CLOSING DATE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BUYER’S OBLIGATIONS
UNDER THIS PARAGRAPH 8(d) SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND
SHALL SURVIVE CLOSING AND THE DELIVERY OF THE SPECIAL WARRANTY DEED AT CLOSING.
     9. Conditions to the Closing.
          (a) Conditions Precedent to Buyer’s Obligations. The Closing and
Buyer’s obligation to consummate the transactions contemplated by this Agreement
and the exhibits attached hereto are subject to the satisfaction of the
following conditions (which can be waived by Buyer):
               (i) Seller’s delivery of the items described in Paragraph 10(a)
of this Agreement, not later than the Closing Date (unless otherwise provided).
               (ii) Title Company’s issuance or irrevocable commitment to issue
on or before the Closing Date, a standard form Owner’s Policy of Title Insurance
(the “Title Policy”, as further defined in Paragraph 8(a) of this Agreement), in
the amount of the Purchase Price, insuring Buyer as the fee simple owner of the
Real Property to be conveyed hereunder, subject to the Permitted Exceptions.
               (iii) Seller’s representations and warranties contained in this
Agreement shall be true and correct in all material respects as of the Closing,
and Seller shall have otherwise performed in all material respects its
obligations under this Agreement which are required to be performed by Seller
prior to the Closing Date.
               (iv) Buyer shall have obtained the Required Consents at least
three (3) days prior to Closing; provided, however, that nothing herein shall
relieve Buyer from its obligations with respect to the Required Consents under
this Agreement, including without limitation, under Paragraph 23(h) of this
Agreement.
          (b) Conditions Precedent to Seller’s Obligations. The Closing and
Seller’s obligation to consummate the transactions contemplated by this
Agreement and the exhibits attached hereto are subject to the satisfaction of
the following conditions (which can be waived by Seller, with Limited Partner
Consent):
               (i) Buyer’s delivery to Escrow Agent on or before the Closing
Date, for disbursement as provided herein, of the Purchase Price (with credit
for the Deposit), plus Buyer’s share of costs (as set forth in Paragraph 12 of
this Agreement), plus or minus prorations (as set forth in Paragraph 13 of this
Agreement) and the other sums, documents and materials described in Paragraph
10(b) of this Agreement.

12



--------------------------------------------------------------------------------



 



               (ii) Buyer’s representations and warranties contained in this
Agreement shall be true and correct in all material respects as of the Closing,
and Buyer shall have otherwise performed in all material respects its
obligations under this Agreement which are required to be performed by it prior
to the Closing Date.
               (iii) Buyer shall have provided Seller with a copy of each
Required Consent at least three (3) days prior to Closing.
               (iv) The Housing Authority shall have provided any required
consents or approvals of the transaction contemplated by this Agreement.
               (v) Seller’s mortgage lender shall have provided any required
consents or approvals of the transaction contemplated by this Agreement. If the
Close of Escrow does not occur due to the failure of the condition set forth in
this Paragraph 9(b)(v), then Buyer shall receive a refund of the Deposit and the
other provisions of Paragraph 9(c) of this Agreement shall govern.
          (c) Failure of Conditions to Closing. If any of the conditions set
forth in Paragraphs 9(a) or 9(b) of this Agreement are not timely satisfied or
waived, or if this Agreement is otherwise terminated in accordance with the
terms of this Agreement with reference to the provisions of this Paragraph 9(c),
then:
               (i) This Agreement and the rights and obligations of Buyer and
Seller hereunder shall terminate, and this Agreement shall be of no further
force or effect, except for those matters which, by the express terms of this
Agreement, survive the termination of this Agreement; and
               (ii) All documents deposited by Buyer shall be promptly returned
by or through Escrow Agent to Buyer, and all documents deposited by Seller shall
be promptly returned by or through Escrow Agent to Seller; and
               (iii) Except in the event that either Buyer or Seller is in
default under this Agreement (in which case the provisions of Paragraph 20 of
this Agreement shall apply) or in the event that Seller has an outstanding claim
for indemnification under the terms of this Agreement (in which case Escrow
Agent shall hold the Deposit and disburse the same as mutually agreed by Buyer
and Seller, with Limited Partner Consent), all funds held by Escrow Agent for
the benefit of Buyer (including, without limitation, the Deposit) shall be
promptly delivered by Escrow Agent to Buyer, and all funds held by Escrow Agent
for the benefit of Seller shall be promptly delivered by Escrow Agent to Seller,
less, in each case, the amount of any fees and expenses required to be paid by
such party under Paragraph 9(d) of this Agreement.
          (d) Fees and Expenses. If this Agreement terminates because of the
non-satisfaction of any condition to Closing, the fees and expenses of the
Escrow Agent and/or the Title Company shall be borne one-half (1/2) by Seller
and one-half (1/2) by Buyer (except in the event that either Buyer or Seller are
in default under this Agreement, in which case the defaulting party shall pay
the entire amount of such fees and expenses).

13



--------------------------------------------------------------------------------



 



     10. Deliveries to Escrow Agent.
          (a) Seller’s Deliveries. Seller hereby covenants and agrees to deliver
or cause to be delivered to Escrow Agent, in the number of original counterparts
requested by Escrow Agent, on or before the Closing Date the following
instruments and documents, the delivery of each of which shall be a condition to
Closing:
               (i) Special Warranty Deed. The Special Warranty Deed, duly
executed and acknowledged by Seller.
               (ii) Non-Foreign Certificate. A Non-Foreign Certificate, duly
executed by Seller (or, where appropriate, Seller’s parent entity) in the form
of Exhibit “C” attached hereto.
               (iii) Lease Assignment. The Lease Assignment, duly executed by
Seller.
               (iv) General Assignment. The General Assignment, duly executed by
Seller.
               (v) Proof of Authority. Such proof of Seller’s authority and
authorization to enter into this Agreement and the documents to be executed and
delivered in connection herewith, and the transactions contemplated hereby and
thereby, and such proof of the power and authority of the individual(s)
executing and/or delivering any instruments, documents or certificates on behalf
of Seller to act for and bind Seller as may be reasonably required by Title
Company.
               (vi) Seller’s Settlement Statement. A statement setting forth the
Purchase Price and all prorations, adjustments, debits and credits pursuant to
the terms of this Agreement, duly executed by Seller.
               (vii) Rent Roll. An updated rent roll dated within ten
(10) business days prior to the Closing.
               (viii) Housing Authority Documents. Any and all documents
reasonably required of Seller by the Housing Authority in connection with the
Required Consents, duly executed by Seller; provided, however, that Seller shall
not be obligated to incur any cost, expense or liability in connection
therewith.
          (b) Buyer’s Deliveries. Buyer hereby covenants and agrees to deliver
or cause to be delivered to Escrow Agent, in the number of original counterparts
requested by Escrow Agent, on or before the Closing Date the following
instruments, documents and funds, the delivery of each of which shall be
condition to Closing:

14



--------------------------------------------------------------------------------



 



               (i) Purchase Price. The entire Purchase Price in accordance with
the provisions of Paragraph 4 of this Agreement.
               (ii) Costs; Prorations; Cash Balance. Buyer’s share of costs and
expenses as adjusted by the net adjustments, credits, prorations and other
amounts due hereunder.
               (iii) Lease Assignment. The Lease Assignment duly executed by
Buyer.
               (iv) General Assignment. The General Assignment duly executed by
Buyer.
               (v) Tenant Notice Letter. A sample Tenant Notice Letter duly
executed by Buyer or Buyer’s management company, which can be delivered to
Tenants by either Seller or Buyer.
               (vi) Housing Authority Documents. Any and all documents required
of Buyer by the Housing Authority, duly executed by Buyer.
               (vii) Proof of Authority. Such proof of Buyer’s authority and
authorization to enter into this Agreement and the documents to be executed and
delivered in connection herewith, and the transactions contemplated hereby and
thereby, and such proof of the power and authority of the individual(s)
executing and/or delivering any instruments, documents or certificates on behalf
of Buyer to act for and bind such entity as may be reasonably required by Title
Company.
               (viii) Buyer’s Settlement Statement. A statement setting forth
the Purchase Price and all prorations, adjustments, debits and credits pursuant
to the terms of this Agreement, duly executed by Buyer.
          (c) Other Required Documents. In addition, Buyer and Seller agree to
execute such other instruments and documents as may be reasonably required in
order to consummate the transactions contemplated in this Agreement and the
exhibits attached hereto; provided, however, that such other instruments and
documents are consistent with the terms hereof and thereof and are customarily
executed and/or delivered in similar transactions. The obligations set forth in
this Paragraph 10(c) of this Agreement shall survive Closing and the delivery of
the Special Warranty Deed at Closing.
     11. Title Insurance. At the Closing, the Escrow Agent shall direct the
Title Company to issue the Title Policy to Buyer in the amount of the Purchase
Price, as described in Paragraph 9(a)(ii) of this Agreement. In the event that
Buyer desires to obtain (with respect to the Real Property and the Improvements
to be conveyed hereunder) an extended coverage owner’s policy of title insurance
(“Extended Coverage Title Policy”) and/or any endorsements (“Endorsements”) to
the Title Policy for the Real Property to be conveyed hereunder, Buyer shall
notify Escrow Agent and Seller within five (5) business days after the Opening
of Escrow. Buyer shall be responsible for the payment of the difference between
(a) the cost of an Extended Coverage Title

15



--------------------------------------------------------------------------------



 



Policy, including any and all Endorsements and (b) the cost of a standard form
Owner’s Policy of Title Insurance (“Additional Title Policy Charge”). Buyer
shall timely satisfy all additional requirements of the Title Company to the
issuance of the Extended Coverage Title Policy and any Endorsements. If the
Title Company requires a new Survey as a condition to the issuance of an
Extended Coverage Title Policy, Buyer shall timely make the necessary
arrangements to engage a surveyor, specify requirements, approve and pay the
cost of, and otherwise cause a Survey to be timely obtained at Buyer’s expense.
Any such Survey shall be in a form acceptable to remove the survey exception(s)
from the Title Policy as required by the Title Company and shall otherwise be in
the following form: (i) the Survey shall be made in accordance with the “2005
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys” as
jointly established and adopted by American Land Title Association and National
Society of Professional Surveyors; (ii) the Survey shall be certified by the
surveyor to Seller, Buyer, Buyer’s lender, if any, and the Title Company. If
Buyer obtains a Survey, it shall deliver a copy of the Survey to Seller and
Title Company. Buyer’s ability to obtain the Extended Coverage Title Policy
and/or any Endorsements shall not be a condition to the Closing.
     12. Costs.
          (a) Seller shall pay: (i) all transfer taxes; (ii) one-half (1/2) of
all escrow fees and costs; (iii) any document recording charges to record the
Special Warranty Deed; and (iv) Seller’s share of prorations (as set forth in
Paragraph 13 of this Agreement).
          (b) Buyer shall pay: (i) the cost of the Title Policy, including any
Additional Title Policy Charge; (ii) all sales, excise, or similar taxes;
(iii) any other document recording charges (i.e. Buyer’s financing documents,
etc.); (iv) one-half (1/2) of all escrow fees and costs; (v) Buyer’s share of
prorations (as set forth in Paragraph 13 of this Agreement); and (vi) all fees
and expenses associated with all consents or other approvals by the Housing
Authority of the transactions contemplated by this Agreement and the exhibits
attached hereto. In addition, Buyer shall pay one hundred percent (100%) of all
costs of Buyer’s due diligence, including, without limitation, all fees due its
consultants, advisors and attorneys and all costs and expenses of any Survey or
Phase I or other physical or environmental studies or examinations which Buyer
desires to obtain, and all lenders’ fees related to any financing to be obtained
by Buyer.
          (c) Except as otherwise expressly provided for herein, Buyer and
Seller shall each pay their own respective legal and professional fees and fees
of other consultants respectively incurred by each of Buyer and Seller.
          (d) All other costs and expenses shall be allocated between Buyer and
Seller in accordance with the customary practice of the County.
          (e) The terms set forth in this Paragraph 12 shall survive Closing and
the delivery of the Special Warranty Deed at Closing.
     13. Prorations.

16



--------------------------------------------------------------------------------



 



          (a) General. Non-Delinquent Rents, revenues, receivables and other
income, if any, from the Property, and real estate and personal property taxes
and the operating expenses described below affecting the Property shall be
prorated as of 11:59 P.M. on the day preceding the Closing. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Seller shall be entitled to all third
party reimbursements and payments (including, without limitation, all Section 8
and similar payments) which relate to the period prior to the Closing. Buyer
shall be entitled to all third party reimbursements and payments (including,
without limitation, all Section 8 and similar payments) which relate to periods
on or after the Closing. Buyer shall use commercially reasonable efforts to
collect Non-Delinquent Rents after the Closing in accordance with its current
management practices. If Buyer has not collected Non-Delinquent Rents with
respect to one or more Tenants after using commercially reasonable efforts
attempting to do so for at least sixty (60) days after the Closing, then Seller
shall, within ten (10) business days after Buyer represents and evidences the
same to Seller in writing, refund to Buyer the prorated amount of such
Non-Delinquent Rents received by Seller from Buyer on the Closing relating to
such Tenants. Any leasing commissions with respect to Tenants of the Property as
of the Closing shall be the sole responsibility of Seller.
          (b) Taxes and Assessments. All non-delinquent real estate and personal
property taxes and assessments on the Property shall be prorated based on the
tax bill for the fiscal year in which the Closing occurs. If the tax bill for
the current fiscal year is not available, then the proration shall be based on
the prior fiscal year’s assessment; and the parties shall reprorate such real
estate and personal property taxes and assessments upon the issuance of the
final tax bill. If after the Closing, any supplemental real estate and personal
property taxes and assessments are assessed against the Property by reason of
any event occurring prior to the Closing, or if there is any refund or other
reduction in the taxes or assessed value of the Property for any period prior to
Closing, then Buyer and Seller shall re-prorate the real estate and personal
property taxes and assessments following the Closing. Any delinquent real estate
and personal property taxes and assessments on the Property shall be paid at the
Closing from funds accruing to Seller.
          (c) Delinquent and Past Due Rents. From and after the Closing, Buyer
shall use commercially reasonable efforts to collect, in accordance with its
current management practices (but with no obligation to commence litigation to
collect such amounts), any rents or other charges under the leases which are
delinquent (i.e. more than thirty (30) days past due) as of the Closing. The
amounts collected after the Closing from a Tenant shall be applied first to any
Non-Delinquent Rents and other charges due as of the Closing, second to any
rents and other charges then due for any period from and after the Closing, and
third to any Past Due Rents (as defined in this Paragraph 13(c)) as of the
Closing in reverse chronological order of the date such amounts became due. As
an incentive to Buyer to attempt to collect delinquent rents due to Seller,
Seller agrees that Buyer may retain twenty-five percent (25%) of the Past Due
Rents which are collected by Buyer after the Closing. For purposes of this
Paragraph 13(c), “Past Due Rents” are defined as those rents or other charges
which are, upon the Closing, more than sixty (60) days past due. Past Due Rents
do not include any Section 8 or similar payments, whether delinquent or not. All
Section 8 and similar payments shall be prorated in accordance with Paragraph
13(a) of this Agreement.

17



--------------------------------------------------------------------------------



 



          (d) Operating Expenses. All utility service charges for electricity,
heat and air conditioning service, other utilities, taxes (other than real
estate and personal property taxes) such as rental taxes, other expenses
incurred in operating the Property that Seller customarily pays, and any other
costs incurred in the ordinary course of business or the management and
operation of the Property shall be prorated on an accrual basis as of the
Closing Date. Seller shall pay all such expenses that accrue prior to the
Closing and Buyer shall pay all such expenses accruing on the Closing and
thereafter. To the extent possible, Seller and Buyer shall obtain billings and
meter readings as of the Closing to aid in such prorations.
          (e) Service Contracts. Charges and prepayments under the Service
Contracts shall be prorated on the basis of the periods to which such Service
Contracts relate.
          (f) Tenant Deposits and Prepaid Rents. Upon Closing, Seller shall
retain any and all bank accounts, certificates of deposit, or any other cash or
Cash Equivalent representing Tenant Deposits and prepaid rents and Buyer shall
be credited and Seller shall be debited with an amount equal to the amount of
the Tenant Deposits and prepaid rents. Upon the Closing, Buyer shall assume all
of Seller’s obligations with respect to the Tenant Deposits and prepaid rents.
          (g) Funds. Buyer shall either (i) cause any person or entity that is
holding Funds to return such Funds to Seller; (ii) pay Seller an amount equal to
the amount of the Funds held by such person or entity, in which case Buyer shall
retain such Funds; or (iii) replace the Funds held by such person or entity, in
which case such Funds shall be returned to Seller.
          (h) Rent Ready. Not more than forty-eight (48) hours prior to Closing,
a representative of Buyer and Seller shall conduct an onsite walk-through of the
then unoccupied rental units on the Property to determine whether any of such
unoccupied rental units are in “rent ready” condition. With respect to any
rental unit which is vacated on or before five (5) days prior to the Closing,
Seller shall, at Seller’s option, either (i) make such unoccupied rental unit
into a “rent ready” condition, or (ii) provide Buyer with a credit against the
Purchase Price due at Closing, which credit shall be equal to the amount, if
any, reasonably required to put said unoccupied rental units in “rent-ready”
condition, provided, however, that such credit shall not exceed Five Hundred
Dollars ($500.00) per unoccupied rental unit. With respect to any rental unit
which is vacated later than five (5) days prior to the Closing, Seller shall
have no responsibility or liability to put such unoccupied rental unit into a
“rent ready” condition, and Seller shall not have to compensate Buyer if such
unit is not “rent ready” as of Closing. “Rent ready” condition shall mean
Seller’s current practice of placing units in “rent ready” condition.
          (i) Method of Proration. All prorations shall be made in accordance
with customary practice in the County, except as expressly provided herein. Such
prorations, if and to the extent known and agreed upon as of the Closing, shall
be paid by Buyer to Seller (if the prorations result in a net credit to Seller)
or by Seller to Buyer (if the prorations result in a net credit to Buyer) by
increasing or reducing the cash to be paid by Buyer at the Closing. Any such
prorations not determined or not agreed upon as of the Closing shall be paid by
Buyer to Seller, or by Seller to Buyer, as the case may be, in cash, as soon as
practicable following the Closing, but in no event shall Buyer or Seller have
any liability for any claim under this Paragraph 13

18



--------------------------------------------------------------------------------



 



made more than twelve (12) months after the Closing. The terms set forth in this
Paragraph 13 shall survive Closing and the delivery of the Special Warranty Deed
at Closing.
     14. Disbursements and Other Actions by Escrow Agent. On the Closing Date,
Escrow Agent shall promptly undertake all of the following in the manner
indicated in this Paragraph 14:
          (a) Disbursements. Disburse all funds deposited with Escrow Agent by
Buyer in payment of the Purchase Price (and in payment of any adjustments,
credits and prorations to be charged to account of Buyer as set forth in
Paragraph 13 of this Agreement) as follows:
               (i) Deduct all items chargeable to the account of Seller pursuant
to Paragraph 12 of this Agreement.
               (ii) Deduct and disburse payment for obligations of Seller
pursuant to Paragraph 8(a) of this Agreement.
               (iii) If, as the result of the adjustments, credits and
prorations pursuant to Paragraph 13 of this Agreement, amounts are to be charged
to account of Seller, deduct the total amount of such charges.
               (iv) Disburse the remaining balance of the Purchase Price (and
any adjustments, credits and prorations) to or at the direction of SHF in
immediately available funds.
          (b) Recording. Direct the Title Company to record, the Special
Warranty Deed and any other documents required by the Title Company or which the
parties hereto may mutually direct to be recorded in the official records of the
County and obtain conformed copies thereof for distribution to Buyer and Seller.
          (c) Title Policy. Direct the Title Company to issue the Title Policy
to Buyer.
          (d) Delivery of Documents to Buyer. Deliver to Buyer any documents (or
copies thereof) deposited with the Escrow Agent by Seller pursuant hereto.
          (e) Delivery of Documents to Seller. Deliver to Seller any documents
(or copies thereof) deposited with the Escrow Agent by Buyer pursuant hereto.
     15. Seller’s Representations and Warranties. Seller hereby warrants and
represents to Buyer as of the date of this Agreement and as of the Closing Date
as follows:
          (a) Seller is a limited partnership duly organized and validly
existing under the laws of the State of Ohio.
          (b) Seller has all requisite corporate, company or partnership power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The person signing this Agreement on behalf of Seller has
the authority to do so.

19



--------------------------------------------------------------------------------



 



          (c) Upon execution by all parties thereto, this Agreement and all
other agreements, instruments and documents required to be executed or delivered
by Seller pursuant hereto have been or (if and when executed) will be duly
executed and delivered by Seller, and are or will be the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their terms, subject only to the effect of bankruptcy, insolvency or similar
laws. Other than any approval of Seller’s mortgage lender and the Required
Consents from the Housing Authority and such consents as shall have been
obtained prior to Closing, to Seller’s actual knowledge, there are no other
approvals, authorizations, consents or other actions by or filings which are
required to be obtained or completed by Seller in connection with the execution
and delivery of this Agreement or any of the exhibits attached hereto at
Closing, or the sale of the Property or the consummation of the transactions
contemplated hereunder or thereunder.
          (d) The consummation of the transactions contemplated herein and the
fulfillment of the terms hereof will not result in a material breach of any of
the material terms or provisions of, or constitute a material default under, any
material agreement or material document to which Seller is a party or by which
it is bound.
          (e) Seller is not a “foreign corporation”, “foreign partnership” or
“foreign estate” as those terms are defined in the Code.
          (f) Seller is not a Prohibited Person.
          (g) To Seller’s actual knowledge, as of the date set forth thereon,
(i) the rent roll attached hereto as Exhibit “H” (“Rent Roll”) lists all
existing Tenant Leases related to the Property, and (ii) the information set
forth on the Rent Roll with respect to rent, deposits, delinquencies and credits
is true and correct, except for such inaccuracies which are not material when
taken in the aggregate. To Seller’s actual knowledge, as of the date set forth
thereon, (A) the rent roll to be delivered to Buyer in connection with the
Closing will list all then-existing Tenant Leases related to the Property and
(B) the information set forth on such rent roll with respect to rent, deposits,
delinquencies and credits will be true and correct, except for such inaccuracies
which are not material when taken in the aggregate.
          (h) To Seller’s actual knowledge, it has received no written notices
during the three (3) years prior to the date of this Agreement from any federal,
state or local governmental authority of any zoning, safety, building, fire,
environmental or health code violations with respect to the Property which have
not been heretofore corrected. To Seller’s actual knowledge, all permits,
licenses and occupancy certificates necessary for the operation and occupancy of
the Property have been obtained. To Seller’s actual knowledge, Seller is in
compliance, in all material respects, with all material state and municipal
laws, ordinances and regulations regarding tenant security deposits and the
payment of interest thereon. To Seller’s actual knowledge, there are not
presently any special assessment actions pending or overtly threatened against
the Property. To Seller’s actual knowledge, (i) it has received no written
notices from any governmental authority regarding any claims relating to the
presence or use of any Hazardous Materials at the Property in violation of any
applicable law and (ii) except for Hazardous Materials used in the normal
operation of the Property (such as cleaning materials,

20



--------------------------------------------------------------------------------



 



toner, etc.), it has not released any Hazardous Materials on or about the
Property in violation of any applicable law.
          (i) There is no litigation or proceeding (including, but not limited
to, condemnation or eminent domain proceedings, arbitration proceedings or
foreclosure proceedings) pending or, to Seller’s actual knowledge, overtly
threatened, against the Property except as disclosed to Buyer. Seller has not
commenced bankruptcy or insolvency proceedings and, to Seller’s actual
knowledge, there are no overtly threatened bankruptcy or insolvency proceedings
against Seller or any of its general partners.
          (j) As used in this Agreement, (i) the phrase “to Seller’s actual
knowledge” or words of similar import means the actual knowledge, without
independent inquiry or duty of investigation, of Hillary B. Zimmerman (who is a
senior employee in Seller’s general partner’s organization and is familiar with
the operations of the Property) (notwithstanding anything to the contrary set
forth in this Agreement, the foregoing individual shall not have any personal
liability with respect to any matters set forth in this Agreement or any of
Seller’s representations and/or warranties herein being or becoming untrue,
inaccurate or incomplete) but shall not include the knowledge, actual or
implied, of any direct or indirect partner, principal, affiliate, independent
contractor, consultant, property manager, asset manager or agent of Seller, or
any employee of any thereof (i.e. Buyer acknowledges and agrees that the
knowledge of any of the foregoing parties, including, without limitation, the
property manager, shall not be imputed to Seller); and (ii) the phrase “Seller
Qualification Matter” means any existing or new item, fact or circumstance which
renders a representation or warranty of Seller set forth herein incorrect or
untrue in any material respect. If, prior to the Closing, to Seller’s actual
knowledge, there exists a Seller Qualification Matter, then Seller shall
promptly give written notice thereof to Buyer. If, prior to the Closing, Buyer
has actual knowledge of or is notified in writing of a Seller Qualification
Matter by Seller or otherwise, then (x) Seller’s representations and warranties
shall be automatically amended and limited to account for such Seller
Qualification Matter, and (y) Buyer shall have, as Buyer’s sole and exclusive
remedy therefore (unless such matter is cured, in which case Buyer shall have no
remedy therefore), the right to terminate this Agreement prior to Closing by
providing written notice thereof to Seller no later than three (3) business days
after Buyer has actual knowledge of or is notified in writing of such Seller
Qualification Matter (in which case the Deposit shall be returned to Buyer and
the other provisions of Paragraph 9(c) of this Agreement shall govern).
Notwithstanding anything herein to the contrary, if Buyer does not timely
terminate this Agreement per the terms of this Paragraph 15(j), then
(A) Seller’s representations and warranties shall be automatically amended and
limited to account for such Seller Qualification Matter, (B) Buyer shall be
deemed to have waived Buyer’s right to pursue any remedy for breach of the
representation or warranty made untrue on account of such Seller Qualification
Matter and (C) the parties shall proceed to the Closing.
          (k) Seller shall indemnify and hold Buyer harmless from and against
any and all claims, demands, liabilities, liens, costs, expenses, penalties,
damages and losses suffered by Buyer as a result of any breach of warranty or
representation made by Seller in this Paragraph 15 (except as provided in
Paragraph 15(j) of this Agreement); provided, however, that the representations,
warranties and indemnities set forth in this Paragraph 15 shall survive Closing
and the delivery of the Special Warranty Deed at Closing for a period of six
(6) months after the

21



--------------------------------------------------------------------------------



 



Closing and in no event shall Seller have any liability under this Paragraph 15
for any claim made after such period.
     16. Buyer’s Representations and Warranties. Buyer hereby warrants and
represents to Seller as of the date of this Agreement and as of the Closing Date
as follows:
          (a) Purchaser is a corporation duly organized and validly existing
under the laws of the State of California. As of the Closing Date, Buyer will be
qualified to transact business in the State.
          (b) Buyer has all requisite corporate, company or partnership power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The person signing this Agreement on behalf of Buyer has
the authority to do so.
          (c) Upon execution by all parties thereto, this Agreement and all
other agreements, instruments and documents required to be executed or delivered
by Buyer pursuant hereto have been or (if and when executed) will be duly
executed and delivered by Buyer, and are or will be the legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms,
subject only to the effect of bankruptcy, insolvency or similar laws. Other than
the Required Consents from the Housing Authority and such consents as shall have
been obtained prior to Closing, to Buyer’s actual knowledge, there are no other
approvals, authorizations, consents or other actions by or filings which are
required to be obtained or completed by Buyer in connection with the execution
and delivery of this Agreement or any of the exhibits attached hereto at
Closing, or the sale of the Property or the consummation of the transactions
contemplated hereunder or thereunder.
          (d) The consummation of the transactions contemplated herein and the
fulfillment of the terms hereof will not result in a material breach of any of
the material terms or provisions of, or constitute a material default under, any
material agreement or material document to which Buyer is a party or by which it
is bound.
          (e) Buyer is not a Prohibited Person.
          (f) The written financial information, if any, delivered by Buyer (or
any affiliate of Buyer, or any of their attorneys, accountants, or officers) to
Seller, Seller’s general partner or SHF regarding Buyer is not misleading and is
true and correct in all material respects.
          (g) To Buyer’s actual knowledge, there are no actions, suits or
proceedings pending or overtly threatened against Buyer which would prevent
Buyer from acquiring the Property in accordance with the terms of this
Agreement.
          (h) Buyer shall indemnify and hold Seller harmless from and against
any and all claims, demands, liabilities, liens, costs, expenses, penalties,
damages and losses suffered by Seller as a result of any breach of warranty or
representation made by Buyer in this Paragraph 16; provided, however, that the
representations, warranties and indemnities set forth in this Paragraph 16 shall
survive Closing and the delivery of the Special Warranty Deed at Closing for

22



--------------------------------------------------------------------------------



 



a period of six (6) months after the Closing and in no event shall Buyer have
any liability under this Paragraph 16 for any claim made after such period.
     17. AS-IS, WHERE IS, AND WITH ALL FAULTS CONDITION.
          (a) Buyer does hereby acknowledge, represent, warrant and agree, to
and with Seller, that (i) Buyer is purchasing the Property in an “AS IS, WHERE
IS, AND WITH ALL FAULTS” condition with respect to any facts, circumstances,
conditions and defects of all kinds; (ii) Seller has no obligation to repair or
correct any such facts, circumstances, conditions or defects or compensate Buyer
for same; (iii) Buyer is and will be relying strictly and solely upon the advice
and counsel of its own agents and officers and such physical inspections,
examinations and tests of the Property as Buyer deems necessary or appropriate
under the circumstances, and Buyer is and will be fully satisfied that the
Purchase Price is fair and adequate consideration for the Property; (iv) Buyer
has had and will have, pursuant to this Agreement, an adequate opportunity to
make such legal, factual and other inquiries and investigations as Buyer deems
necessary, desirable or appropriate with respect to the Property; (v) except as
otherwise expressly provided in this Agreement, Seller is not making and has not
made any warranty or representation with respect to the Property as an
inducement to Buyer to enter into this Agreement and thereafter to purchase the
Property, or for any other purpose; and (vi) by reason of all of the foregoing,
from and after the Closing, Buyer shall assume the full risk of any loss or
damage occasioned by any fact, circumstance, condition or defect pertaining to
the physical and other conditions of the Property and/or the operation of the
Property, regardless of whether the same is capable of being observed or
ascertained.
          (b) EXCEPT AS EXPRESSLY SET FORTH IN PARAGRAPH 15 OF THIS AGREEMENT,
SELLER HAS NOT, DOES NOT AND WILL NOT, WITH RESPECT TO THE PROPERTY, MAKE ANY
REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION OR MERCHANTABILITY, OR WITH
RESPECT TO THE VALUE, PROFITABILITY OR OPERATING POTENTIAL OF THE PROPERTY.
          (c) Except with respect to actions arising from a breach by Seller of
its express representations and warranties contained in Paragraph 15 of this
Agreement, notwithstanding any provision of this Agreement and the exhibits
attached hereto to the contrary, Buyer hereby releases Seller from any
liability, claims, damages, penalties, costs, fees, charges, losses, causes of
action, demands, expenses of any kind or nature or any other claim it has or may
have against Seller resulting from the presence, removal or other remediation of
“Hazardous Materials” (as hereinafter defined) on or under the Real Property or
which has migrated from adjacent lands to the Real Property or from the Real
Property to adjacent lands.
          (d) The term “Hazardous Materials” shall mean asbestos, any petroleum
fuel and any hazardous or toxic substance, material or waste which is or becomes
regulated by any local governmental authority, the state where the Property is
located or the United States Government, including, but not limited to, any
material or substance defined as a “hazardous waste,” “extremely hazardous
waste,” “restricted hazardous waste,” “hazardous substance,”

23



--------------------------------------------------------------------------------



 



“hazardous material” or “toxic pollutant” under state law and/or under the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601, et seq.
          (e) BUYER AGREES THAT, IF AT ANY TIME AT OR AFTER CLOSING, A
CONDOMINIUM MAP, DECLARATION OF CONDOMINIUM OWNERSHIP OR OTHER DEVICE FOR THE
PURPOSE OF CREATING FRACTIONALIZED OWNERSHIP IS MADE EFFECTIVE WITH RESPECT TO
THE PROPERTY (BY BUYER OR ANY AFFILIATE THEREOF), BUYER WILL INDEMNIFY, DEFEND
AND HOLD HARMLESS SELLER AND EACH OF ITS DIRECT AND INDIRECT PARTNERS AND
PRINCIPALS AND THEIR RESPECTIVE AFFILIATES (INCLUDING ANY CONTRACTOR) FROM AND
AGAINST ANY CLAIM MADE BY ANY OWNER OR OCCUPANT OF A RESIDENTIAL UNIT IN THE
PROPERTY OR ANY OWNERS’ ASSOCIATION OR SIMILAR ENTITY ACTING ON BEHALF OF UNIT
OWNERS, AS WELL AS ALL RELATED LOSS, DAMAGE, LIABILITY, OBLIGATION, SUIT, CAUSE
OF ACTION, JUDGMENT, SETTLEMENT, PENALTY, FINE OR COST OR EXPENSE (INCLUDING
FEES AND DISBURSEMENTS OF ATTORNEYS AND OTHER PROFESSIONALS AND COURT COSTS).
BUYER’S OBLIGATIONS UNDER THIS PARAGRAPH SHALL APPLY REGARDLESS OF THE BASIS OF
A CLAIM, AND SHALL EXTEND TO, AMONG OTHERS, CLAIMS BASED ON NEGLIGENCE ON THE
PART OF SELLER OR ITS AFFILIATES (INCLUDING CONTRACTOR) OR ANY WARRANTY,
INCLUDING WARRANTIES OF HABITABILITY, MERCHANTABILITY, WORKMANLIKE CONSTRUCTION
AND FITNESS FOR USE OR ACCEPTABILITY FOR THE INTENDED PURPOSE. NOTHING HEREIN
SHALL PERMIT BUYER TO TAKE ANY ACTION WHICH CONFLICTS WITH PARAGRAPH 23 OF THIS
AGREEMENT.
          (f) The provisions of this Paragraph 17 shall survive any termination
of this Agreement and shall survive Closing and the delivery of the Special
Warranty Deed at Closing.
     18. Closing. The purchase and sale of the Property shall be consummated
(the “Closing”) on or before the thirtieth (30th) day after the later of (x) the
date Buyer and/or Seller obtains all Required Consents (each party shall
promptly notify each other party to this Agreement and the Escrow Agent upon
receipt of same) and (y) the Contingency Expiration Date, but in no event shall
the Closing occur later than April 12, 2011 (the “Outside Closing Date”), time
being of the essence. The Closing shall take place at the offices of the Escrow
Agent, or via an escrow administered by the Escrow Agent pursuant to escrow
instructions mutually agreed upon among the parties and consistent with the
terms of this Agreement. Buyer is entitled to extend the Outside Closing Date
for a period of up to thirty (30) days following the Outside Closing Date as
originally set forth in the first sentence of this Paragraph 18; provided,
however, that Seller and Escrow Agent shall receive written notice (the
“Extension Notice”) of Buyer’s election to extend the Outside Closing Date on or
before five (5) business days prior to the Outside Closing Date set forth in the
first sentence of this Paragraph 18. Seller is entitled to extend the Outside
Closing Date for a period of up to thirty (30) days following the Outside
Closing Date set forth in the first sentence of this Paragraph 18 (or following
such later date as Buyer may have extended such date pursuant to a valid
Extension Notice) by providing written notice thereof to Buyer and Escrow Agent
on or before three (3) days prior to such Outside Closing Date.

24



--------------------------------------------------------------------------------



 



     19. Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be personally delivered (including by
means of professional messenger service) or sent by registered or certified
mail, postage prepaid, return receipt requested, or by a nationally recognized
overnight courier service that provides tracing and proof of receipt of items
mailed or by facsimile transmission followed by delivery of a hard copy. Such
notices or other communications shall be deemed received: (1) if personally
delivered, when so personally delivered, (2) if sent by mail, two business days
after deposited with the United States postal service, (3) if sent by overnight
courier service, the business day after deposited with such service or (4) if
sent by facsimile, when transmitted (with proof of transmission).

     
To Seller:
  Arbor Pointe, L.P.
 
  c/o McCormack Baron Salazar, Inc.
 
  720 Olive Street, Suite 2500
 
  St. Louis, Missouri 63101
 
  Attn: Hillary Zimmerman
 
  Fax No.: (314) 335-2891
 
   
With a copy to:
  SunAmerica Affordable Housing Partners
 
  1 SunAmerica Center, 36th Floor
 
  Los Angeles, California 90067-6022
 
  Attn: Thomas Musante
 
  Fax: (310) 772-6794
 
   
And with a copy to:
  Bouza, Klein & Kaminsky
 
  950 S. Flower Street, Suite 100
 
  Los Angeles, California 90015
 
  Attn: Joseph S. Klein, Esq.
 
  Fax: (213) 488-1316
 
   
To Buyer:
  Steadfast Asset Holdings, Inc.
 
  18100 Von Karman, Suite 500
 
  Irvine, California 92612
 
  Attn: Ana Marie del Rio, Esq.
 
  Fax No.: (949) 852-0143
 
   
With a copy to:
  Katten Muchin Rosenman LLP
 
  2900 K Street NW, North Tower — Suite 200
 
  Washington, DC 20007-5118
 
  Attn: Virginia Davis, Esq.
 
  Fax: (202) 298-7570
 
   
To Escrow Agent:
  Chicago Title Insurance Company
 
  2001 Bryan Street, Suite 1700
 
  Dallas, Texas 75201

  Attn: Shannon Bright

  Fax: (214) 965-1627

25



--------------------------------------------------------------------------------



 



     Notice of change of address shall be given by written notice in the manner
detailed in this Paragraph 19.
     20. Default. If either party defaults in its obligation to complete the
transaction contained in this Agreement, the parties agree to the following
remedies:
          (a) Breach by Seller. IN THE EVENT THE CLOSING AND THE CONSUMMATION OF
THE TRANSACTIONS HEREIN CONTEMPLATED DO NOT OCCUR AS HEREIN PROVIDED BY REASON
OF A BREACH OF ANY OF THE TERMS OF THIS AGREEMENT BY SELLER, WHICH BREACH IS NOT
CURED WITHIN TEN (10) BUSINESS DAYS AFTER SELLER RECEIVES WRITTEN NOTICE THEREOF
FROM BUYER, SUCH BREACH SHALL CONSTITUTE A DEFAULT UNDER THIS AGREEMENT AND
BUYER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND BE RELEASED FROM ITS
OBLIGATION TO PURCHASE THE PROPERTY FROM SELLER. IN THE EVENT OF TERMINATION OF
THIS AGREEMENT UNDER THIS PARAGRAPH 20(a), BUYER SHALL, AS BUYER’S SOLE AND
EXCLUSIVE REMEDY THEREFORE, BE ENTITLED TO A REFUND OF THE DEPOSIT AND TO
RECOVER BUYER’S REASONABLE AND ACTUAL OUT-OF-POCKET COSTS (DOCUMENTED BY PAID
INVOICES TO THIRD PARTIES) INCURRED WITH RESPECT TO THIS AGREEMENT, THE
TRANSACTION DESCRIBED HEREIN AND THE DUE DILIGENCE PERFORMED IN CONNECTION
HEREWITH, NOT TO EXCEED $150,000.00 IN THE AGGREGATE. EXCEPT AS SET FORTH IN
THIS PARAGRAPH 20(a), BUYER SHALL HAVE NO RIGHT TO RECEIVE ANY EQUITABLE RELIEF.
BUYER EXPRESSLY WAIVES ANY RIGHT UNDER THE LAW OF THE STATE OR AT COMMON LAW OR
OTHERWISE TO RECORD A LIS PENDENS OR A NOTICE OF PENDENCY OF ACTION OR SIMILAR
NOTICE AGAINST ALL OR ANY PORTION OF THE PROPERTY IN CONNECTION WITH ANY ALLEGED
DEFAULT BY SELLER HEREUNDER. NOTWITHSTANDING THE FOREGOING, IF SELLER SHALL
BREACH THIS AGREEMENT SOLELY BY FAILING TO DELIVER ANY OF THE DOCUMENTS SET
FORTH IN PARAGRAPH 10(a) OF THIS AGREEMENT AND BUYER HAS TIMELY PERFORMED ALL OF
ITS COVENANTS AND CONDITIONS UNDER THE TERMS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, DEPOSITING THE PURCHASE PRICE INTO ESCROW) AND IS OTHERWISE
PREPARED TO CLOSE THIS TRANSACTION, THEN, AND ONLY THEN, BUYER SHALL BE ENTITLED
TO ELECT THE ALTERNATIVE REMEDY OF SPECIFIC PERFORMANCE. THE FOREGOING OPTIONS
ARE MUTUALLY EXCLUSIVE AND ARE THE SOLE AND EXCLUSIVE RIGHTS AND REMEDIES
AVAILABLE TO BUYER AT LAW OR IN EQUITY IN THE EVENT OF A SELLER BREACH OF OR
DEFAULT UNDER THIS AGREEMENT PRIOR TO THE CLOSING. NOTWITHSTANDING THE
FOREGOING, BUYER SHALL BE CONCLUSIVELY AND IRREVOCABLY DEEMED TO WAIVED THE
REMEDY OF SPECIFIC PERFORMANCE IF BUYER FAILS TO FILE SUIT FOR SPECIFIC
PERFORMANCE AGAINST SELLER IN A COURT HAVING JURISDICTION IN THE COUNTY AND
STATE IN WHICH THE PROPERTY IS LOCATED ON OR BEFORE SIXTY

26



--------------------------------------------------------------------------------



 



(60) DAYS FOLLOWING THE OUTSIDE CLOSING DATE OR EARLIER DATE UPON WHICH THE
CLOSING WAS TO HAVE OCCURRED.
          (b) Breach by Buyer. IN THE EVENT THE CLOSING AND THE CONSUMMATION OF
THE TRANSACTIONS HEREIN CONTEMPLATED DO NOT OCCUR AS HEREIN PROVIDED BY REASON
OF A BREACH OF ANY OF THE TERMS OF THIS AGREEMENT BY BUYER, WHICH BREACH IS NOT
CURED WITHIN TEN (10) BUSINESS DAYS AFTER BUYER RECEIVES WRITTEN NOTICE THEREOF
FROM SELLER OR SHF, SUCH BREACH SHALL CONSTITUTE A DEFAULT UNDER THIS AGREEMENT
AND SELLER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO BUYER.
BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER AS A RESULT OF SUCH BREACH.
THEREFORE BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE
TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT BUYER DEFAULTS
AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS AND SHALL BE, AS SELLER’S
SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), THE AMOUNT OF THE
DEPOSIT. SAID AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR THE
BREACH OF OR DEFAULT UNDER THIS AGREEMENT BY BUYER, ALL OTHER CLAIMS TO DAMAGES
OR OTHER REMEDIES BEING HEREIN EXPRESSLY WAIVED BY SELLER. BUYER HEREBY
AUTHORIZES AND INSTRUCTS ESCROW AGENT TO DISBURSE THE DEPOSIT TO SELLER THIRTY
(30) DAYS FOLLOWING NOTICE OF A BREACH AS SET FORTH IN THIS PARAGRAPH 20(b)
UNLESS (i) SELLER (WITH LIMITED PARTNER CONSENT) AND BUYER OTHERWISE AGREE IN
WRITING OR (ii) BUYER OBTAINS THE ORDER OF A COURT OF COMPETENT JURISDICTION
PREVENTING ESCROW AGENT FROM MAKING SUCH DISBURSEMENT. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF THE LAW OF THE STATE, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER PURSUANT TO THE LAW OF THE STATE. UPON DEFAULT BY BUYER, THIS
AGREEMENT SHALL BE TERMINATED AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER, EXCEPT FOR THE RIGHT OF SELLER TO COLLECT SUCH LIQUIDATED
DAMAGES FROM BUYER AND ESCROW AGENT AND EXCEPT FOR THOSE MATTERS WHICH, BY THE
EXPRESS TERMS OF THIS AGREEMENT, SURVIVE THE TERMINATION OF THIS AGREEMENT.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, SELLER’S RIGHT TO
OBTAIN LIQUIDATED DAMAGES SHALL IN NO EVENT LIMIT SELLER’S RIGHT TO ENFORCE AND
COLLECT UPON ANY INDEMNIFICATION RIGHTS AFFORDED UNDER THIS AGREEMENT.

             
 
  DD       HBZ
 
           
 
  PURCHASER’S INITIALS       SELLER’S INITIALS

     21. Damage, Destruction or Condemnation. If prior to the Closing, there
occurs any destruction of or damage or loss to the Property or any portion
thereof from any cause whatsoever, including, but not limited to, any flood,
accident or other casualty which, according

27



--------------------------------------------------------------------------------



 



to Seller’s good faith estimate (the “Estimate”), would cost, with respect to
the Property, more than the Threshold Amount to repair, or any condemnation
proceedings are commenced or overtly threatened which would involve the taking
of any portion of the Property valued at more than the Threshold Amount, then
Buyer shall have the right, exercisable by delivering written notice to Seller
and Escrow Agent within ten (10) days after Buyer’s receipt of Seller’s written
Estimate of the amount of such cost or the scope of any taking, to either
(a) terminate this Agreement, in which case the Deposit shall be returned to
Buyer and the other provisions of Paragraph 9(c) of this Agreement shall govern,
or (b) accept the Property in its then condition and proceed with the Closing,
in which case Buyer shall receive a credit against the Purchase Price equal to
the amount of the deductible under Seller’s insurance policies (to the extent
not satisfied by Seller prior to Closing), and Seller shall assign to Buyer its
rights to any insurance proceeds or condemnation award received as a result of
such event. Buyer’s failure to deliver such notice within the time period
specified shall be deemed to constitute Buyer’s election to terminate this
Agreement. In the event the Estimate of the cost of repair or the amount of the
taking, with respect to the Property, is less than or equal to the Threshold
Amount, then Buyer shall not have the option to terminate this Agreement, and
the parties shall proceed to the Closing, in which case Buyer shall, (x) in the
event of a casualty to the Property, receive a credit against the Purchase Price
equal to the amount of the deductible under Seller’s insurance policies (to the
extent not satisfied by Seller prior to Closing) (or the Estimate amount if such
casualty is not covered by Seller’s insurance policy), and Seller shall assign
to Buyer its rights to any insurance proceeds received as a result of such event
and (y) in the event of a condemnation relating to the Property, Seller shall
assign to Buyer its rights to any condemnation award received as a result of
such event.
     22. Brokerage. Buyer and Seller warrant that they have had no dealings with
any real estate brokers in connection with the transaction set forth herein
other than Broker. Seller shall pay Broker a commission pursuant to a separate
agreement. Seller shall not be responsible for any commissions, finder’s fees or
similar compensation to any other broker or similar person. Buyer shall have the
right, but not the obligation, to utilize the services of a real estate broker
other than Broker; provided, however, that Buyer shall be solely responsible for
the payment of any and all commissions, finder’s fees or similar compensation to
such broker that Buyer might employ. Seller and Buyer each warrant to the other
that, except for the Broker, neither has dealt with or engaged any other
brokers, realtors, finders or agents in connection with the negotiation of this
Agreement. Seller and Buyer shall defend, indemnify and hold each other harmless
from any cost or liability for any compensation, commission or charges claimed
by any other brokers, realtors, finders or agents claiming by, through or on
behalf of the respective indemnitor. This covenant shall survive any termination
of this Agreement and shall survive Closing and the delivery of the Special
Warranty Deed at Closing.
     23. Tax Credits.
          (a) Tax Credits and Affordability Requirements. Seller acquired,
developed, owned and operated the Property as a project intended to generate tax
credits (“Tax Credits”), including, without limitation, low-income housing tax
credits under Section 42 of the Code and the Treasury Regulations promulgated
thereunder (collectively, “Section 42”). The Property is subject to regulatory
and other agreements recorded against the Real Property and relating to

28



--------------------------------------------------------------------------------



 



income, rent or other affordable housing restrictions (collectively referred to
as the “Regulatory Agreements”). In order to maintain and preserve the Tax
Credits, the Property must be operated in compliance with the Regulatory
Agreements and all applicable rules, procedures, regulations, guidelines and
other requirements under Section 42 and all other applicable federal, state or
local affordable housing laws, regulations and other requirements relating to
the Property (collectively, the “Tax Credit Laws”). Buyer acknowledges that the
failure to operate the Property in compliance with the Regulatory Agreements and
Tax Credit Laws may cause the recapture (and/or related liability) of all or a
portion of such Tax Credits and/or result in other significant damages and
economic loss related to the Tax Credits.
          (b) Covenants. Buyer hereby covenants to Seller that, from and after
Closing, Buyer, at its sole cost and expense and for the duration of all
applicable time periods, shall (x) assume, undertake and cause to be performed
all of the obligations under the Regulatory Agreements and the Tax Credit Laws
applicable to the Property, including, without limitation, all ownership and
operating restrictions and all tenant qualification and rent restrictions
applicable to the Property, and (y) make timely, accurate and complete
submissions of all reports to governmental agencies and any other reports
reasonably required to be delivered with respect to the Property pursuant to the
Tax Credit Laws, the Regulatory Agreements and any other documents or
regulations related to the Tax Credits (including, without limitation, any
applicable Housing Authority monitoring requirements). Upon Seller’s reasonable
request, Buyer shall deliver to Seller copies of any back-up or supporting
documentation in Buyer’s possession or control relating to any obligation of
Buyer under this Paragraph 23.
          (c) Indemnification. As a material inducement for Seller to enter into
this Agreement, Buyer hereby agrees to indemnify and hold Seller and its direct
and indirect partners, principals, affiliates, and all of their respective
employees, agents and asset managers (collectively, the “Seller Indemnified
Parties”) free and harmless from: (i) the amount of any recapture of any Tax
Credits; (ii) any penalties, interest or other claims by the IRS or any other
governmental agency in connection with the Tax Credits; and (iii) any
liabilities, claims, damages, penalties, costs, fees, charges, losses, causes of
action, demands, and expenses of any kind or nature, including attorneys’ and
accountants’ fees (collectively “Losses”), which Losses are related to, arise
out of or are in any way connected with (A) the breach of any of the covenants
in this Paragraph 23; (B) the violation of any Regulatory Agreement; or (C) any
failure to maintain ownership, use and operation of the Property in accordance
with the Tax Credit Laws; provided, however, that the indemnity set forth in
this Paragraph 23(c) shall not apply to any Prior Noncompliance to the extent
provided in Paragraph 23(f) of this Agreement.
          (d) Further Covenants. Notwithstanding anything to the contrary
contained herein, following any sale, transfer or other conveyance of any or all
of the interests in the Property, directly or indirectly, Buyer shall remain
directly liable to the Seller Indemnified Parties and shall not be released from
any obligations to the Seller Indemnified Parties under this Paragraph 23,
whether accruing before or after the date of such sale, transfer or other
conveyance.
          (e) [reserved]

29



--------------------------------------------------------------------------------



 



          (f) Prior Non-Compliance. Except as otherwise set forth in this
Paragraph 23, Buyer shall have no obligations or liabilities to the Seller
Indemnified Parties, whether to indemnify, perform covenants, or to pay any
damages, costs, or expenses, with respect to any noncompliance with any
Regulatory Agreement or with the Tax Credit Laws, to the extent such
noncompliance occurred prior to Closing (“Prior Noncompliance”). Buyer shall
promptly notify Seller of any Prior Noncompliance of which it becomes aware.
Notwithstanding anything to the contrary set forth herein, Buyer agrees to
reasonably cooperate and/or jointly undertake with Seller, at Seller’s expense,
any corrective action Seller determines is necessary to remedy the Prior
Noncompliance or to mitigate Seller’s liability with respect thereto, including,
without limitation, allowing Seller and its Representatives to have access to
the Property and the Property files and to communicate directly with the tenants
and other appropriate persons as to any such matters.
          (g) Covenant Regarding Change of Status. Buyer hereby covenants that
it shall not, prior to Closing, contact any federal, state or local governmental
or quasi-governmental authority, tenant, tenant association, tenant’s rights
group, or similar person or organization, regarding the feasibility or
possibility of changing the status of the Property from an affordable housing
project as currently operated, or modifying any Regulatory Agreement, whether
any such change would occur prior to or after the expiration of the Tax Credits,
or in any way indicate the intention to do the same. Any breach of this covenant
by Buyer, whether occurring before or after the date of this Agreement, shall
constitute a default hereunder by Buyer, in which event Seller (with Limited
Partner Consent) may elect to terminate this Agreement by delivering notice to
Buyer and Escrow Agent of such election, whereupon this Agreement shall be
terminated and the Deposit shall be retained by Seller (and the other provisions
of Paragraphs 9(c) and 20(b) of this Agreement shall govern).
          (h) Regulatory Approval.
               (i) Buyer’s Obligations. In connection with all Required
Consents, including, without limitation, the consent and approval of the Housing
Authority, Buyer covenants to timely: (x) pay all fees and costs required by the
Housing Authority in connection with such consents and approvals; and
(y) deliver all documents, certifications, information, representations,
agreements and other materials reasonably required to obtain such Required
Consents. Buyer shall timely (and in any event within fifteen (15) days after
the Opening of Escrow) file all applications required by the Housing Authority
for its consent and approval to the transactions contemplated herein and shall
promptly respond to all additional requests of the Housing Authority for
additional information. Buyer shall use its good faith and commercially
reasonable efforts to timely obtain all Required Consents. Buyer shall keep
Seller timely informed of the consent process and the status of its efforts.
Seller shall reasonably cooperate with Buyer’s efforts to obtain the Required
Consents but Seller shall not be obligated to incur any cost, expense or
liability in so doing and Buyer shall indemnify Seller as set forth in Paragraph
7(d) of this Agreement in connection with such efforts.
               (ii) Failure to Obtain Consent. In the event all Required
Consents have not been obtained at least two (2) days prior to the Outside
Closing Date (as the same may

30



--------------------------------------------------------------------------------



 



be extended in accordance with the terms of Paragraph 18 hereof), this Agreement
shall be terminated (in which case the provisions of Paragraph 9(c) of this
Agreement shall govern).
          (i) Third Party Beneficiary. The provisions of this Paragraph 23 shall
inure to the benefit of both Seller and SHF (which is expressly made a third
party beneficiary of this Agreement and the exhibits attached hereto, with the
right to take direct action hereon and to exercise any rights or remedies
afforded to Seller hereunder), and each of their respective successors and
assigns, and shall bind the heirs, executors, administrators, successors and
assigns of Buyer.
          (j) Survival. The provisions of this Paragraph 23 shall survive
Closing and the delivery of the Special Warranty Deed at Closing.
     24. Miscellaneous.
          (a) Partial Invalidity. If any term or provision of this Agreement or
the exhibits attached hereto or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement and the exhibits attached hereto, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each such term and
provision of this Agreement and the exhibits attached hereto shall be valid and
shall be enforced to the fullest extent permitted by law.
          (b) No Waivers. No waiver of any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
          (c) Successors and Assigns. This Agreement and the exhibits attached
hereto shall be binding upon and shall inure to the benefit of the permitted
successors and assigns of the parties hereto.
          (d) Entire Agreement. This Agreement (including all exhibits attached
hereto) is the final expression of, and contains the entire agreement among, the
parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. Neither this Agreement nor any of the other
documents to be executed hereunder may be modified, changed, supplemented or
terminated, nor may any obligations hereunder or thereunder be waived, except by
written instrument signed by the party to be charged (and in the event Seller is
to be charged, with Limited Partner Consent) or as otherwise expressly permitted
herein. The parties do not intend to confer any benefit hereunder on any person,
firm or corporation other than the parties hereto and their permitted successors
and assigns.
          (e) Time of Essence. The parties hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision of this Agreement and that failure to timely perform
any of the terms, conditions, obligations or

31



--------------------------------------------------------------------------------



 



provisions of this Agreement by either party shall constitute a material breach
of and a non-curable (but waivable in accordance with Paragraph 24(d) of this
Agreement) default under this Agreement by the party so failing to perform.
          (f) Construction. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
this Agreement. Whenever required by the context of this Agreement and the
exhibits attached hereto, the singular shall include the plural and the
masculine shall include the feminine and vice versa. This Agreement and the
exhibits attached hereto shall not be construed as if they had been prepared by
one of the parties, but rather as if all parties had prepared the same. Unless
otherwise indicated, all references to paragraphs and subparagraphs are to this
Agreement.
          (g) Governing Law. The parties hereto acknowledge that this Agreement
has been negotiated and entered into in the State. The parties hereto expressly
agree that this Agreement shall be governed by, interpreted under, and construed
and enforced in accordance with the laws of the State. Any dispute arising under
this Agreement or the documents referred to herein will be adjudicated
exclusively in the courts of the State with venue in the County.
          (h) Non-Binding. No party shall have any legal rights or obligations
with respect to any other party, and no party should or may take any action or
fail to take any action in detrimental reliance, unless and until this Agreement
is executed by all of the parties hereto.
          (i) Exhibits. All exhibits referred to in this Agreement are attached
hereto and are fully incorporated herein by this reference as though set forth
at length herein.
          (j) Assignment. Buyer shall not assign its rights under this
Agreement. Notwithstanding the foregoing sentence, prior to Closing Purchaser
may assign its rights under this Agreement to a Permitted Assign; provided,
however, that such assignee shall assume all of Purchaser’s obligations under
this Agreement; provided, further, that Purchaser shall remain jointly and
severally liable with its Permitted Assign for all obligations of Buyer under
this Agreement and under the documents to be executed and delivered in
connection herewith. This Agreement and the documents to be executed and
delivered hereunder may be assigned by Seller to any affiliate of any partner of
Seller. Notwithstanding any assignment or any other provision of this Agreement
to the contrary, in no event shall Buyer be released from any of its obligations
under this Agreement and/or the exhibits attached hereto, including, without
limitation, the indemnification obligations under Paragraph 23(c) of this
Agreement.
          (k) Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute a separate document but all of which together shall
constitute one and the same agreement. Signature pages may be detached and
reattached to physically form one document. This Agreement may be executed by
facsimile or electronic (scanned) signature.
          (l) Further Assurances. To the extent consistent with the terms of
this Agreement and customarily executed and/or delivered in similar
transactions, Buyer and Seller will make, execute, and deliver such documents
and undertake such other and further acts as may be reasonably necessary to
complete the transaction contemplated herein.

32



--------------------------------------------------------------------------------



 



          (m) Third Party Beneficiary. Except for SHF, which is expressly made a
third party beneficiary of this Agreement, no term or provision of this
Agreement or the documents to be executed and delivered hereunder is intended to
be, nor will any such term or provision be construed to be, for the benefit of
any person, firm, corporation or other entity not a party hereto (including,
without limitation, any broker), and no other person, firm, corporation or
entity will have any right or cause of action hereunder.
          (n) No Recording. The provisions of this Agreement will not constitute
a lien on the Property and neither this Agreement nor any notice or memorandum
of this Agreement will be recorded by Buyer.
          (o) Business Days. If, under the terms of this Agreement, the time for
the performance of any act, giving of notice, or making any payment falls on a
Saturday, Sunday, or legal holiday, such time for performance shall be extended
to the next succeeding business day.
          (p) Limited Partner of Seller. Buyer acknowledges that each limited
partner (“Limited Partner”) of Seller, including, without limitation, SHF, is a
limited partner of Seller and, therefore, does not have any personal liability
for Seller’s obligations. Even though any such Limited Partner may have been
involved in the preparation, negotiation and consummation of this Agreement and
the exhibits attached hereto, such involvement does not, in any manner
whatsoever, modify or change any such Limited Partner’s status as a limited
partner of Seller. Buyer has no claim against any Limited Partner (or any of its
direct or indirect partners, principals, asset managers, contractors, agents,
affiliates, successors or assigns) for the obligations of Seller hereunder.
          (q) 1031 Exchange. Any party may consummate the purchase or sale (as
applicable) of the Real Property to be conveyed hereunder as part of a so-called
like-kind exchange (an “Exchange”) pursuant to Section 1031 of the Code, as
amended; provided, however, that: (i) the Closing shall not be delayed or
affected by reason of the Exchange nor shall the consummation or accomplishment
of an Exchange be a condition precedent or condition subsequent to the
exchanging party’s obligations under this Agreement; (ii) any assignment of this
Agreement necessary to effect its Exchange shall comply with all of the terms of
this Agreement; (iii) no party shall be required to take an assignment of any
agreement for the relinquished or replacement property or be required to acquire
or hold title to any real property for purposes of consummating an Exchange
desired by the other party; (iv) the exchanging party shall pay any additional
costs that would not otherwise have been incurred by the non-exchanging party
had the exchanging party not consummated the transaction through an Exchange;
and (v) the non-exchanging party shall not incur any liabilities. No party shall
by this Agreement or acquiescence to an Exchange desired by the other party have
its rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with Section 1031 of the Code. Subject
to the provisions of this Paragraph 24(q), each party shall cooperate with the
other party in effecting an Exchange.

33



--------------------------------------------------------------------------------



 



     (r) Confidentiality. Buyer shall treat this Agreement and the Property
Files as confidential in all respects and shall not disclose the existence of
this Agreement, the terms of this Agreement, the Property Files or the results
of its due diligence under this Agreement without the advance written consent of
Seller, except for (i) disclosure only to the extent reasonably necessary to
Buyer’s Representatives in connection with the transactions contemplated hereby
or, after the Closing Date, for the operation of the Property; (ii) disclosure
required by law or by regulators, including in response to a subpoena or similar
process or as part of a filing required to be made under securities laws;
(iii) disclosure in connection with litigation to enforce the terms of this
Agreement; (iv) disclosure by a party required to satisfy a condition precedent
to Closing; and (v) after the Closing Date, the fact of the purchase of the
Property, the Purchase Price, the identity of the Seller (but not the members
thereof) and other publicly available information.
     (s) SHF Consent. Notwithstanding anything contained herein to the contrary,
Seller cannot, without first obtaining Limited Partner Consent: (a) amend this
Agreement; (b) waive any rights Seller may have under this Agreement; (c) incur
any non-customary charges or expenses in connection with the transactions
contemplated by this Agreement and/or (d) incur any additional liabilities
(except as expressly contemplated hereunder) in connection with the transactions
contemplated by this Agreement. In addition, if the consent of Seller is
required under this Agreement and/or requested of Seller, Seller shall not grant
such consent without first obtaining Limited Partner Consent.
      (t) Survival. The provisions of this Paragraph 24 shall survive any
termination of this Agreement and shall survive Closing and the delivery of the
Special Warranty Deed at Closing.
      (u) Merger. All provisions of this Agreement (except for the terms of this
Agreement which expressly survive Closing and the delivery of the Special
Warranty Deed at Closing) shall merge into the Special Warranty Deed with the
delivery of the Special Warranty Deed, and the delivery of the Special Warranty
Deed to Buyer shall constitute the full performance of Seller under this
Agreement.
     (v) Record Access and Retention. To the extent Seller possesses or controls
the same, prior to Closing, Seller shall use commercially reasonable efforts to
provide Buyer with copies of, or reasonable access to, such factual information
as may be reasonably requested by Buyer in connection with an audit, in
accordance with Rule 3-14 of Securities and Exchange Commission Regulation S-X,
of the income statements of the Property for the year to date of the year in
which Closing occurs plus one (1) prior calendar year (provided, however, such
audit shall not include an audit of management fees or interest expenses
attributable to the Seller). Buyer shall be responsible to engage the auditor
and to pay all costs associated with such audit. Notwithstanding anything in
this Paragraph 24(v) to the contrary, Seller shall not have or be required to
incur any cost, expense or liability in connection with such audit.
<Parties’ Signatures On Next Page>

34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.
SELLER:
Arbor Pointe, L.P., an Ohio limited partnership

            By:   MBS GP 76, L.L.C., a Delaware limited liability company, its
general partner    

            By:   MUDCO 4, INC., a Missouri corporation, its Sole Member    

            By:   /s/ Hillary B. Zimmerman         Hillary, B. Zimmerman, Vice
President     

            PURCHASER:

Steadfast Asset Holdings, Inc., a California corporation
      By:   /s/ Dinesh Davar         Name:   Dinesh Davar        Title:   Chief
Financial Officer     

Signature page for REAL ESTATE PURCHASE AND SALE AGREEMENT WITH ESCROW
INSTRUCTIONS dated as of February 16, 2011 by and between Arbor Pointe, L.P., an
Ohio
limited partnership and Steadfast Asset Holdings, Inc., a California corporation

s-1



--------------------------------------------------------------------------------



 



ACCEPTANCE BY CHICAGO TITLE INSURANCE COMPANY
     Chicago Title Insurance Company, referred to in this Agreement as the
“Escrow Agent” and “Title Company,” hereby acknowledges receipt of the Initial
Deposit in the amount of One Hundred Thousand Dollars ($100,000.00), together
with a fully executed copy of this Agreement. Chicago Title Insurance Company
certifies that it has received and understands this Agreement and hereby accepts
the obligations of the Escrow Agent and the Title Company as set forth herein,
including, without limitation, its agreement to hold the Deposit and disburse
same, in strict accordance with the terms and provisions of this Agreement.
Date: February 16, 2011

            Chicago Title Insurance Company
      By:   /s/ Shannon Bright         Name:   Shannon Bright        Title:    
   

s-2



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS

     
EXHIBIT A
  Legal Description
EXHIBIT B
  Form of Special Warranty Deed
EXHIBIT C
  Form of FIRPTA Certificate
EXHIBIT D
  Form of Assignment and Assumption of Leases
EXHIBIT E
  Form of General Assignment and Bill of Sale
EXHIBIT F
  Form of Tenant Notice Letter
EXHIBIT G
  [reserved]
EXHIBIT H
  Rent Roll
EXHIBIT I
  List of Property Files
EXHIBIT J
  [reserved]

s-3



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION OF PROPERTY
Located in Jefferson County, Kentucky:
Being all of Residual Tract “13R” as shown on approved Minor Subdivision Plat
bearing Docket #126-93 attached to and made a part of instrument recorded in
Deed Book 6330, page 761, in the Office of the Clerk of Jefferson County,
Kentucky.
Being the same property conveyed to Arbor Pointe Limited Partnership, an Ohio
limited partnership, by Deed dated December 7, 1993, recorded in Deed Book 6391,
Page 693, in the Office of the Clerk of Jefferson County, Kentucky.

a-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
[FORM OF]
Special Warranty Deed
     THIS DEED is made and entered into as of                     , 2011,
between
Arbor Pointe, L.P., an Ohio limited partnership
c/o McCormack Baron Salazar, Inc.
720 Olive Street, Suite 2500
St. Louis, Missouri 63101
Attn: Hillary Zimmerman
(“Grantor”)
and
 
 
 
 
Attn:                     
(“Grantee”).
WITNESSETH
     For a total consideration of                      Dollars
($                    .00), the receipt and sufficiency of which are
acknowledged, Grantor grants and conveys to Grantee in fee simple with covenant
of Special Warranty the real property located in Jefferson County, Kentucky, and
more particularly described on EXHIBIT A attached hereto and made a part hereof
(the “Property”).
     Grantor covenants and warrants specially the Property and will forever
warrant and defend the Property against the claims and demands of Grantor and
all persons claiming by, through or under Grantor, but not otherwise. This
conveyance is made subject to all (i) easements, restrictions and stipulations
of record, (ii) governmental laws, ordinances and regulations affecting the
Property and (iii) liens for real property taxes and assessments due and payable
in 2011 and thereafter, which Grantee assumes and agrees to pay.
     For purposes of KRS 382.135, Grantor and Grantee, by execution of this
Deed, certify that the consideration reflected in this Deed is the full
consideration paid for the Property.
     For purposes of KRS 382.135, the in-care-of address to which the property
tax bill for 201_ may be sent to is: c/o                     , a
                    ,                     ; Attn: ___________.

b-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor and Grantee have executed this Deed as of the
date first set forth above but actually on the dates set forth below.
GRANTOR:
Arbor Pointe, L.P., an Ohio limited partnership

            By:   MBS GP 76, L.L.C., a Delaware limited liability company, its
general partner    

            By:   MUDCO 4, INC., a Missouri corporation, its Sole Member    

            By:           Hillary B. Zimmerman, Vice President   

Date:                     , 2011
GRANTEE:
                    

           
By:
       
 
       
Name:
       
 
       
Title:
       
 
     

Date:                     , 2011

b-2



--------------------------------------------------------------------------------



 



     
This Deed Prepared By:
   
Joseph S. Klein, Esq.
   
Bouza, Klein & Kaminsky
   
950 S. Flower Street, Suite 100
   
Los Angeles, California 90015
   
 
   
 
   
 
   
When Recorded Return to:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

b-3



--------------------------------------------------------------------------------



 



[CONFORM FORM OF NOTARY TO LOCAL LAW]
STATE OF                     )
: ss.
COUNTY OF                     )
The foregoing instrument was acknowledged before me this ______ day of
                    , 20____ by                     . He or she is personally
known to me or has produced                      as identification and did (did
not) take an oath.
                                                             
                    
NOTARY PUBLIC
Residing at:                                                              
My Commission Expires:
                                                              
                    

b-4



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO SPECIAL WARRANTY DEED
LEGAL DESCRIPTION OF PROPERTY
Located in Jefferson County, Kentucky:
Being all of Residual Tract “13R” as shown on approved Minor Subdivision Plat
bearing Docket #126-93 attached to and made a part of instrument recorded in
Deed Book 6330, page 761, in the Office of the Clerk of Jefferson County,
Kentucky.
Being the same property conveyed to Arbor Pointe Limited Partnership, an Ohio
limited partnership, by Deed dated December 7, 1993, recorded in Deed Book 6391,
Page 693, in the Office of the Clerk of Jefferson County, Kentucky.

b-5



--------------------------------------------------------------------------------



 



EXHIBIT “C”
[FORM OF]
TAXPAYER’S CERTIFICATION OF NON-FOREIGN STATUS
          To inform Steadfast Asset Holdings, Inc., a California corporation
(“Transferee”) that withholding of tax under Section 1445 of the Internal
Revenue Code of 1986, as amended (“Code”), will not be required upon the
transfer of certain real property to the Transferee by Arbor Pointe, L.P., an
Ohio limited partnership, the undersigned (“Taxpayer”) hereby certifies the
following on behalf of the Taxpayer:
          1. That Taxpayer is a United States person and is not a foreign
person, foreign corporation, foreign partnership, foreign trust, or foreign
estate (as those terms are defined in the Code and the Income Tax Regulations
promulgated thereunder);
          2. The Taxpayer’s U.S. employer identification number is 31-1393134;
and
          3. The Taxpayer’s office address is 720 Olive Street, Suite 2500, St.
Louis, Missouri 63101.
          The Taxpayer understands that this Certification may be disclosed to
the Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
          Under penalty of perjury I declare that I have examined this
Certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of the Taxpayer.
Date:                                                               
Arbor Pointe, L.P., an Ohio limited partnership

        By:   MBS GP 76, L.L.C., a Delaware limited liability company, its
general partner    

            By:   MUDCO 4, INC., a Missouri corporation, its Sole Member    

            By:           Hillary, B. Zimmerman, Vice President   

c-1



--------------------------------------------------------------------------------



 



EXHIBIT “D”
[FORM OF]
ASSIGNMENT AND ASSUMPTION OF LEASES
     THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is dated as of
                    , and is entered into by and between Arbor Pointe, L.P., an
Ohio limited partnership (“Assignor”) and                      (“Assignee”),
with respect to the following matters.
W I T N E S S E T H:
     Assignor and Steadfast Asset Holdings, Inc., a California corporation
(“Purchaser”) entered into that certain Real Estate Purchase And Sale Agreement
With Escrow Instructions, dated as of February __, 2011 (“Agreement”), regarding
the sale of that certain real property being more fully described on Exhibit “A”
attached hereto and made a part hereof, together with all improvements and other
property comprising Property (as defined in the Agreement). Unless otherwise
indicated herein, all capitalized terms in this Assignment shall have the
meaning ascribed to them in the Agreement.
     In accordance with the terms of the Agreement, Purchaser assigned its
interests to Assignee.
     Assignor, as lessor, and Tenants have entered into the Tenant Leases
covering certain premises located on the Property.
     Under the Agreement, to the extent assignable, Assignor is obligated to:
(a) assign to Assignee any and all of its right, title and interest in and to
all Tenant Leases; and (b) give Assignee a credit in an amount equal to the
amount of the Tenant Deposits and prepaid rents.
     Under the Agreement, Assignee is obligated to assume all of Seller’s
obligations with respect to the Tenant Deposits and prepaid rents.
A G R E E M E N T
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows.
     Assignor hereby assigns, sells, transfers, sets over and delivers unto
Assignee all of Assignor’s estate, right, title and interest in and to the
Tenant Leases, as set forth on Exhibit “B” hereto and Assignee hereby accepts
such assignment and hereby assumes all of the obligations and agrees to pay,
perform and discharge all of the terms, covenants and conditions, in each case
arising or accruing under or in connection with the Tenant Leases and Tenant
Deposits from and after the date of this Assignment.

d-1



--------------------------------------------------------------------------------



 



     Assignee hereby acknowledges receipt of funds equal to the amount of, and
in payment of, all Tenant Deposits and prepaid rents and hereby assumes all of
the obligations in connection therewith.
     In the event of the bringing of any action or suit by a party hereto
against another party thereunder by reason of any breach of any of the
covenants, conditions, agreements or provisions on the part of the other party
arising out of this Assignment, then in that event the prevailing party shall be
entitled to have and recover of and from the other party all costs and expenses
of the action or suit, including actual attorneys’ fees and costs.
     The transfers and assumptions given effect by this Assignment are limited
by and made expressly subject to the terms, covenants and conditions set forth
in the Agreement.
     This Assignment may be executed simultaneously in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.
     This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.
     This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State.
<Parties’ Signatures On Next Page>

d-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.
ASSIGNOR:
Arbor Pointe, L.P., an Ohio limited partnership

            By:   MBS GP 76, L.L.C., a Delaware limited liability company, its
general partner    

            By:   MUDCO 4, INC., a Missouri corporation, its Sole Member    

            By:           Hillary, B. Zimmerman, Vice President     

ASSIGNEE:
                                         

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Attachments:
Exhibit “A” — Legal Description

d-3



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO ASSIGNMENT AND ASSUMPTION OF LEASES
LEGAL DESCRIPTION OF THE PROPERTY
Located in Jefferson County, Kentucky:
Being all of Residual Tract “13R” as shown on approved Minor Subdivision Plat
bearing Docket #126-93 attached to and made a part of instrument recorded in
Deed Book 6330, page 761, in the Office of the Clerk of Jefferson County,
Kentucky.
Being the same property conveyed to Arbor Pointe Limited Partnership, an Ohio
limited partnership, by Deed dated December 7, 1993, recorded in Deed Book 6391,
Page 693, in the Office of the Clerk of Jefferson County, Kentucky.

d-4



--------------------------------------------------------------------------------



 



EXHIBIT “E”
[FORM OF]
GENERAL ASSIGNMENT AND BILL OF SALE
     THIS GENERAL ASSIGNMENT AND BILL OF SALE (“Assignment”) is dated as of
                    , and is entered into by and between Arbor Pointe, L.P., an
Ohio limited partnership (“Assignor”) and                      (“Assignee”),
with respect to the following matters.
W I T N E S S E T H:
     Assignor and Steadfast Asset Holdings, Inc., a California corporation
(“Purchaser”) entered into that certain Real Estate Purchase And Sale Agreement
With Escrow Instructions, dated as of February __, 2011 (“Agreement”), regarding
the sale of that certain real property being more fully described on Exhibit “A”
attached hereto and made a part hereof, together with all improvements and other
property comprising Property (as defined in the Agreement). Unless otherwise
indicated herein, all capitalized terms in this Assignment shall have the
meaning ascribed to them in the Agreement.
     In accordance with the terms of the Agreement, Purchaser assigned its
interests to Assignee.Steadfast Asset Holdings, Inc., a California corporation
(“Assignee”), with respect to the following matters.
     Pursuant to the Agreement (except as otherwise provided for therein),
Assignor is obligated to transfer, sell, convey and assign any and all of
Assignor’s right, title and interest in and to the Personal Property, and to the
extent assignable, the Intangibles and the Service Contracts (collectively, the
“Assigned Properties”) and to delegate any and all of its obligations and
responsibilities in the Assigned Properties from and after the date hereof to
Assignee and Assignee is obligated to assume such obligations and
responsibilities.
     Further, pursuant to the Agreement, Assignee is obligated to assume such
obligations and responsibilities arising or accruing under the Regulatory
Agreements and the Tax Credit Laws applicable to the Property.
A G R E E M E N T
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows.
     Assignor hereby assigns, sells, transfers, sets over and delivers unto
Assignee all of Assignor’s estate, right, title and interest in and to the
Assigned Properties and Assignee hereby accepts such assignment and hereby
assumes all of the obligations and agrees to pay, perform and discharge all of
the terms, covenants and conditions, in each case arising or accruing under the
Assigned Properties from and after the date of this Assignment.
     Assignor hereby assigns, sells, transfers, sets over and delivers unto
Assignee all of Assignor’s estate, right, title and interest in and to the
Regulatory Agreements and Assignee

e-1



--------------------------------------------------------------------------------



 



hereby accepts such assignment and hereby assumes, confirms and agrees to
undertake all of the obligations arising or accruing under the Regulatory
Agreements and the Tax Credit Laws applicable to the Property from and after the
date of this Assignment. The provisions of this Paragraph shall survive any
termination of this Assignment.
     In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including actual attorneys’ fees and costs.
     The transfers and assumptions given effect by this Assignment are limited
by and made expressly subject to the terms, covenants and conditions set forth
in the Agreement.
     This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.
     This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State.
     This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.
<Parties’ Signatures On Next Page>

e-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.
ASSIGNOR:
Arbor Pointe, L.P., an Ohio limited partnership

            By:   MBS GP 76, L.L.C., a Delaware limited liability company, its
general partner    

            By:   MUDCO 4, INC., a Missouri corporation, its Sole Member    

            By:           Hillary, B. Zimmerman, Vice President   

ASSIGNEE:
                                                              

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Attachments:
Exhibit “A” — Legal Description

e-3



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO GENERAL ASSIGNMENT AND BILL OF SALE
LEGAL DESCRIPTION OF THE PROPERTY
Located in Jefferson County, Kentucky:
Being all of Residual Tract “13R” as shown on approved Minor Subdivision Plat
bearing Docket #126-93 attached to and made a part of instrument recorded in
Deed Book 6330, page 761, in the Office of the Clerk of Jefferson County,
Kentucky.
Being the same property conveyed to Arbor Pointe Limited Partnership, an Ohio
limited partnership, by Deed dated December 7, 1993, recorded in Deed Book 6391,
Page 693, in the Office of the Clerk of Jefferson County, Kentucky.

e-4



--------------------------------------------------------------------------------



 



EXHIBIT “F”
FORM OF TENANT NOTICE LETTER
ARBOR POINTE APARTMENTS
[CLOSING DATE]

         
Tenant Name:
       
 
       
Unit #:
       
 
       

Re:   Notice of Sale regarding Arbor Pointe Apartments, located at 2051 Stoney
Brook Drive, Louisville, Kentucky 40299 (the “Property”)

Dear Resident:
You are hereby notified as follows:

1.   As of the date hereof, the Property has been sold to a new owner.   2.  
The new owner has received and is now responsible for your tenant security, pet
and other deposits and credits with respect to your lease at the Property. Any
inquiries regarding your deposit should be directed to the on-site manager of
the Property.   3.   Future rental payments with respect to your lease at the
Property should be made to the new owner by delivering a check or money order
payable to the order of [                    ] to the on-site manager of the
Property.

            Very truly yours,

[BUYER OR BUYER’S MANAGEMENT COMPANY]
      By:           Name:           Title:        

f-1



--------------------------------------------------------------------------------



 



EXHIBIT “G”
[reserved]

g-1



--------------------------------------------------------------------------------



 



EXHIBIT “H”
RENT ROLL
<Attached>

h-1



--------------------------------------------------------------------------------



 



EXHIBIT “I”
LIST OF PROPERTY FILES

1.   Current rent roll   2.   Current standard tenant lease form (with all
addendums, riders and exhibits)   3.   Copies of current tenant leases
(including amendments) and copies of tenant files (available on-site)   4.  
Unaudited monthly income statements for the Property, year-to-date and for the
previous three (3) years   5.   Current year budget for the Property   6.  
Occupancy report (by month) for the past three (3) years   7.   Copy of the
property management agreement   8.   Listing of current on-site employees, their
titles and duties / job description / compensation structure   9.   Service
Contracts   10.   Three (3) year loss run, and copies of insurance certificates
  11.   The utility bills for the Property for the past twelve (12) calendar
months   12.   List of capital expenses for the previous two (2) years for the
Property   13.   Regulatory Agreements   14.   Licenses, permits, and
certificates of occupancy   15.   As-built (ALTA or other) surveys for the
Property   16.   Phase I Environmental Site Assessments   17.   Third party
engineering reports   18.   Most recent compliance audit from the Housing
Authority   19.   Outstanding, unresolved IRS Form 8823s   20.   Schedule of
Personal Property   21.   List of capital expenses for the previous three
(3) years for the Property   22.   8609’s   23.   Aged delinquency report   24.
  2009 audited financial statement   25.   2010 trial balance   26.   2010
general ledger   27.   2010 monthly rent rolls   28.   2010 monthly bank
statements and reconciliations   29.   2010 real property tax invoices with
check copies   30.   2010 insurance invoices with check copies        31.  
Access to reasonable number of 2010 invoices to be selected by Auditors for     
review   32.   Year to date general ledger   33.   Year to date monthly rent
rolls   34.   Year to date monthly bank statements and reconciliations   35.  
Current year real property tax invoices with check copies (if paid)   36.  
Current year to date insurance invoices with check copies (if paid)   37.  
Access to reasonable number of current year to date invoices to be selected by
Auditors for review   38.   2010 cash disbursement journal

i-1



--------------------------------------------------------------------------------



 



39.   Year to date trial balance   40.   Year to date cash disbursement journal

i -2



--------------------------------------------------------------------------------



 



EXHIBIT “J”
[reserved]

j-1